

EXECUTION COPY
 
 
 

--------------------------------------------------------------------------------



Asset Purchase Agreement


Dated as of July 31, 2006


By and Between


QS Technologies, Inc. and


Intelligent Systems Corporation, as Sellers


and


Netsmart Public Health, Inc., as Buyer and


Netsmart Technologies, Inc.





--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 


ARTICLE 1 DEFINITIONS
1
SECTION 1.1.
Certain Definitions.
1
SECTION 1.2.
Index of Other Defined Terms.
7
   
 
ARTICLE 2 TRANSFER OF ASSETS
9
SECTION 2.1.
Transfer of Assets by Seller.
9
SECTION 2.2.
Excluded Assets.
10
SECTION 2.3.
Assumption of Liabilities.
11
SECTION 2.4.
Excluded Liabilities.
11
SECTION 2.5.
Assignment of Contracts and Rights.
13
SECTION 2.6.
Closing.
13
SECTION 2.7.
Purchase Price.
13
SECTION 2.8.
Closing Balance Sheet.
14
SECTION 2.9.
Calculation of Earnings Period Financial Results; Indemnification
14
SECTION 2.10.
Closing Deliveries.
15
SECTION 2.11.
Purchase Price Allocation.
17
   
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS
17
SECTION 3.1.
Organization and Qualification.
17
SECTION 3.2.
Authority Relative to this Agreement.
17
SECTION 3.3.
Subsidiaries.
18
SECTION 3.4.
Financial Statements.
18
SECTION 3.5.
Consents and Approvals; No Conflicts or Violations.
18
SECTION 3.6.
Litigation.
19
SECTION 3.7.
Compliance with Applicable Law.
19
SECTION 3.8.
Labor Matters.
19
SECTION 3.9.
Intellectual Property.
20
SECTION 3.10.
Brokers.
22
SECTION 3.11.
Contracts.
22
SECTION 3.12.
[Intentionally Left Blank].
25
SECTION 3.13.
Title to Assets and Continued Operation.
25
SECTION 3.14.
Insurance.
26
SECTION 3.15.
Equipment; Asset Valuation.
26
SECTION 3.16.
Absence of Changes.
26
SECTION 3.17.
Product Warranties, Defects and Liabilities.
27
SECTION 3.18.
Affiliate Transactions.
28
SECTION 3.19.
Customers and Suppliers
28
SECTION 3.20.
Illegal Payments.
28
SECTION 3.21.
Real Property
28
SECTION 3.22.
Environmental Compliance.
29
SECTION 3.23.
Tax Matters.
29
SECTION 3.24.
Employee Benefit Plans.
30

 
 
i

--------------------------------------------------------------------------------


 

   
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
31
SECTION 4.1.
Organization.
31
SECTION 4.2.
Authority Relative to this Agreement.
31
SECTION 4.3.
Consents and Approvals: No Violations.
31
SECTION 4.4.
Litigation.
32
SECTION 4.5.
Brokers.
32
SECTION 4.6.
Netsmart SEC Reports.
32
   
 
ARTICLE 5 COVENANTS
33
SECTION 5.1.
Additional Agreements; Best Efforts.
33
SECTION 5.2.
Public Announcements.
33
SECTION 5.3.
Employee Benefits.
33
SECTION 5.4.
Expenses.
34
SECTION 5.5.
Certain Other Covenants
34
SECTION 5.6.
Earn-Out Payments.
34
SECTION 5.7.
Name Change of Seller.
37
SECTION 5.8.
Business Confidentiality; Non-Disparagement.
38
SECTION 5.9.
Accounts Receivable.
38
SECTION 5.10.
Netsmart Obligations.
39
     
ARTICLE 6 TAX MATTERS
39
SECTION 6.1.
Taxes.
39
SECTION 6.2.
Cooperation.
39
SECTION 6.3.
Allocation of Taxes.
40
   
 
ARTICLE 7 NON-COMPETITION; NON-SOLICITATION
40
SECTION 7.1.
Non-Competition.
40
SECTION 7.2.
Non-Solicitation.
41
SECTION 7.3.
Injunctive Relief.
41
SECTION 7.4.
Severability.
41
   
 
ARTICLE 8 SURVIVAL OF REPRESENTATIONS & WARRANTIES;INDEMNIFICATION
42
SECTION 8.1.
Survival of Representations and Warranties.
42
SECTION 8.2.
Survival of Covenants and Agreements.
42
SECTION 8.3.
Indemnification by Sellers.
42
SECTION 8.4.
Indemnification by Buyer.
42
SECTION 8.5.
Thresholds and Limits on Indemnification.
43
SECTION 8.6.
Procedure; Notice of Claims.
44
SECTION 8.7.
Remedies.
45
SECTION 8.8.
Certain Limitations.
45
   
 
ARTICLE 9 MISCELLANEOUS
45
SECTION 9.1.
Entire Agreement; Assignment; Amendments and Waivers.
45
SECTION 9.2.
Validity.
46
SECTION 9.3.
Notices.
46
SECTION 9.4.
Governing Law, Forum Selection, Jurisdiction.
47
SECTION 9.5.
WAIVER OF JURY TRIAL.
47
SECTION 9.6.
Descriptive Headings.
47
SECTION 9.7.
Parties in Interest.
47
SECTION 9.8.
Specific Performance.
47
SECTION 9.9.
Disclosure Generally.
48
SECTION 9.10.
Counterparts
48
SECTION 9.11.
Attorney’s Fees.
48
SECTION 9.12.
Set-Off or Withholding From Promissory Note.
48
   
 

 
 
ii

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT, dated as of July 31, 2006 (this “Agreement”), is
by and between QS TECHNOLOGIES, INC., a Georgia corporation (“QS”) and
INTELLIGENT SYSTEMS CORPORATION, a Georgia corporation (“Parent”) (QS and Parent
being collectively referred to as “Sellers”), and NETSMART PUBLIC HEALTH, INC.,
a Delaware corporation (“Buyer”), and NETSMART TECHNOLOGIES, INC., a Delaware
corporation (“Netsmart”).


RECITALS


WHEREAS, QS is engaged in the business (the “Business”) of designing,
developing, selling, licensing, maintaining and supporting software products and
services for the public health market, as listed on Schedule A (the “Products”);


WHEREAS, Parent is the owner of all of the issued and outstanding shares of
capital stock of QS;


WHEREAS, both QS and Parent own certain of the assets used in connection with
and/or necessary for the operation of the Business;


WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, substantially all of the assets of the Sellers related to the Business
(other than the Excluded Assets, as defined below), which constitute all of the
assets principally used in connection with and/or necessary for the operation of
the Business;


WHEREAS, Sellers desire to sell such assets in consideration of Buyer's
obligations hereunder, including Buyer's agreement to assume certain of the
liabilities of Sellers relating to the Business (other than the Excluded
Liabilities, as defined below), all on the terms set forth herein.


AGREEMENT


NOW THEREFORE in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, Sellers and Buyer hereby agree as follows:




ARTICLE 1
DEFINITIONS
SECTION 1.1. Certain Definitions. 


The following terms, as used herein, have the following meanings:


“Action” means any pending or threatened claim, demand, complaint, charge,
proceeding, suit, action, violation, hearing or investigation (and appeals
therefrom) before any Governmental Authority or other judicial or administrative
tribunal or body and/or any officer thereof.


1

--------------------------------------------------------------------------------


“Affiliate” means, in respect of any Person, a Person that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with the first-mentioned Person; and “control,” as used in
this definition, means the unrestricted power, acting alone, to direct or cause
the direction of the management and policies of a Person.


“Applicable Law” means, with respect to any Person, any domestic or foreign,
federal, state or local statute, law, ordinance, policy, guidance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree or other requirement of any Governmental Authority applicable
to such Person or any of its Affiliates or any of their respective properties,
assets, officers, directors, employees, consultants or agents (in connection
with such officer's, director's, employee's, consultant's or agent's activities
on behalf of such Person or any of its Affiliates.


“Balance Sheet” means the balance sheet of QS dated June 30, 2006.


“Balance Sheet Date” means June 30, 2006.


“best efforts” means the efforts a reasonable person in the position of the
promisor would use, consistent with the practices of companies operating
businesses like the Business, to achieve the stated goal as expeditiously as
possible.


“Bill of Sale and Assumption Agreement” means the Bill of Sale and Assumption
Agreement, executed and dated as of the Closing Date, by and between Seller and
Buyer.


“Business Day” means any day other than Saturday, Sunday or a day on which banks
located in the State of New York are closed due to a federal holiday.


“Closing Balance Sheet” means the balance sheet of QS dated July 31, 2006.


“Closing Balance Sheet Date” means July 31, 2006.


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidential Information” means information not generally available to the
public relating to the Business, including, without limitation, all computer
software and database information, personnel information, financial information,
customer lists, supplier lists, trade secrets, patented proprietary information,
forms, information regarding operations, systems, services, know how, computer
and any other processed or collated data, computer programs, pricing, marketing
and advertising data, methods, forms, systems, services, designs, marketing
ideas, products or processes (whether or not capable of being trademarked,
copyrighted or patented).


“Contracts” means all contracts, agreements, options, leases, licenses, sales
and accepted purchase orders, commitments and other instruments of any kind,
whether written or oral, which relate to the Business and to which a Seller is a
party or is otherwise bound by on the Closing Date, including the Assumed
Contracts.


“Damages” means all demands, claims, actions or causes of action, assessments,
losses, damages, costs, expenses, liabilities, judgments, awards, fines,
sanctions, penalties, charges and amounts paid in settlement, including
reasonable costs, fees and expenses of attorneys, accountants, consultants and
other agents or independent contractors incurred in investigating, preparing for
and defending any thereof.


2

--------------------------------------------------------------------------------


“Earnings Period” shall mean the period commencing August 1, 2006 and ending
December 31, 2006.


“Earn-Out Payment” means a Maintenance Earn-Out Payment, Vital Records Earn-Out
Payment or Other Software Earn-Out Payment under Section 5.6.


“EBIT-A” shall mean the Buyer’s earnings before interest, income tax and
amortization, calculated in accordance with GAAP and, to the extent not
inconsistent with GAAP, the past practice of QS as reflected in the Financial
Statements.


“Environmental Law” means any applicable federal, state and local law, statute,
ordinance, regulation, rule, judicial or administrative order or decree, or
similar requirement of each and every federal, and pertinent state and local
Governmental Authority, pertaining to the protection of human health or the
environment including, without limitation, the Comprehensive Environmental
Response Compensation and Liability Act (CERCLA), 42 U.S.C. 9601 et seq., the
Resource Conservation and Recovery Act (RCRA), 42 U.S.C. 6901 et seq., the Toxic
Substances Control Act (TSCA), 15 U.S.C. 2601 et seq., and the Water Pollution
Control Act (FWPCA), 33 U.S.C. 1251 et seq..


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time and applied consistently throughout the periods
involved.


“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.


“Hazardous Substance” means any substance, compound, chemical or element which
is (i) defined as a hazardous substance, hazardous material, toxic substance,
hazardous waste, pollutant or contaminant under any Environmental Law, or (ii) a
petroleum hydrocarbon, including crude oil or any fraction thereof, or (iii) a
hazardous, toxic, corrosive, flammable, explosive, infectious, radioactive,
carcinogenic or a reproductive toxicant, or (iv) otherwise regulated under any
Environmental Law.


“Indebtedness” of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar instruments
or (c) in the nature of guarantees of the obligations described in
clauses (a) and (b) above of any other Person.


“Information Technology” means all computer hardware, software, networks,
microprocessors, firmware and other information technology and communications
equipment currently used in the operation of the information technology systems
of the Business.


3

--------------------------------------------------------------------------------


“Intellectual Property” means all intellectual property owned or licensed (as
licensee) by a Seller and used in or in connection with the Business, or in any
Products, service, technology or process currently offered by a Seller in
connection with the Business, or currently under development by a Seller for use
in connection with the Business, including: (i) all domestic and foreign
copyright interests in any original work of authorship, whether registered or
unregistered, including but not limited to all copyright registrations or
foreign equivalent, all applications for registration equivalent, all moral
rights, all common-law rights, and all rights to register and obtain renewals
and extensions of copyright registrations, together with all other copyright
interests accruing by reason of international copyright convention
(collectively, “Copyrights”); (ii) all domestic and foreign patents (including
certificates of invention and other patent equivalents), provisional
applications, patent applications and patents issuing therefrom as well as any
division, continuation or continuation in part, reissue, extension,
reexamination, certification, revival or renewal of any patent, all Inventions
and subject matter related to such patents, in any and all forms (collectively,
“Patents”); (iii) all domestic and foreign trademarks, trade dress, service
marks, trade names, icons, logos, slogans, and any other indicia of source or
sponsorship of goods and services, designs and logotypes related to the above,
in any and all forms, all trademark registrations and applications for
registration related to such trademarks (including, but not limited to intent to
use applications), and all goodwill related to the foregoing (collectively,
“Trademarks”); (iv) all domain name registrations (collectively “Domain Names”);
(v) any formula, design, device or compilation, or other information which is
used or held for use by a business, which gives the holder thereof an advantage
or opportunity for advantage over competitors which do not have or use the same,
and which is not generally known by the public (“Trade Secrets”) - Trade Secrets
can include, by way of example, formulas, algorithms, market surveys, market
research studies, information contained on drawings and other documents, and
information relating to research, development or testing; (vi) novel devices,
processes, compositions of matter, methods, techniques, observations,
discoveries, apparatuses, machines, designs, expressions, theories and ideas,
whether or not patentable; (vii) scientific, engineering, mechanical,
electrical, financial, marketing or practical knowledge or experience useful in
the operation of the Business; (viii) (A) any and all computer programs and/or
software programs (including all source code, object code, firmware, programming
tools and/or documentation), (B) machine readable databases and compilations,
including any and all data and collections of data, and (C) all content
contained on internet site(s) of QS or, to the extent related to the Business,
of Parent (collectively, “Software”); (ix) all documentation and media
constituting, describing or relating to the above, including memoranda, manuals,
technical specifications and other records wherever created throughout the
world; and (x) the right to sue for past, present, or future infringement and to
collect and retain all damages and profits related to the foregoing.


“Knowledge of Sellers” means the actual knowledge of Kevin Davidson of QS, and
Leland Strange and Bonnie Herron of Parent and shall be deemed to include a
representation that such individuals have made all reasonable inquiries under
the circumstances.


“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise.


“Lien” means, with respect to any asset, any mortgage, title defect or
objection, lien, pledge, charge, security interest, hypothecation, restriction,
encumbrance or charge of any kind in respect of such asset.


4

--------------------------------------------------------------------------------


“Maintenance Earn-Out Period” means the fiscal year commencing January 1, 2007
and ending on December 31, 2007.


“Maintenance Revenue” means all Revenue from support, warranty and maintenance
services during the Maintenance Earn-Out Period but excluding any revenue
attributable (i) third party licensed products, or (ii) professional services
including systems integrator fees, customization, systems integration,
implementation and roll out fees.


“Netsmart” means Netsmart Technologies, Inc., a Delaware corporation and the
owner of all of the issued and outstanding capital stock of Buyer.


“New Customer” means any Person who is not a licensee of any of the Products as
of the date hereof.


“NTST Common Stock” means the common stock, $.10 par value, of Netsmart.


“Order” means any order, judgment, decree, mandate, writ, injunction, ruling,
assessment or award.


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including, without limitation, with respect to
quantity, quality and frequency).


“Other Software” means all Software Products of QS other than Vital Records
Products.


“Other Software Contract Awards” means the sum of (i) the dollar value of all
contracts for Other Software awarded during the Software Earn-Out Period to New
Customers, (ii) the dollar value of all upgrade or additional contract awards
for Other Software to existing customers during the Software Earn-Out Period,
and (iii) any Revenue from existing contracts with Identified Customers that is
not included in the calculation of the Earnings Period Revenue Amount, minus
(iv) any sales of third party products or services, or Netsmart University or
InfoScriber products and (v) Revenue related to the Accounts Receivable of
Cleveland and Howard listed on Schedule 5.9(b).


“Permitted Liens” means (i) Liens for Taxes or governmental assessments, charges
or claims the payment of which is not yet due, or for Taxes the validity of
which are being contested in good faith by appropriate proceedings;
(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Persons and other Liens imposed by
Applicable Law incurred in the Ordinary Course of Business for sums not yet
delinquent or being contested in good faith; and (iii) Liens relating to
deposits made in the Ordinary Course of Business in connection with workers'
compensation, unemployment insurance and other types of social security or to
secure the performance of leases, trade contracts or other similar agreements.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, Governmental Authority
or other legal entity.


“Prime Rate” means the prime rate established by Bank of America as in effect
from time-to-time.


“QS Budget” means the budgeted revenue, costs and expenses related to the
Business for the period beginning on the Closing Date and ending on December 31,
2006 as set forth on Schedule B.


5

--------------------------------------------------------------------------------


“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the environment or in, on, under, into or out of any
property currently owned, leased or operated by Seller.


“Remedial Action” means those response actions, including any investigation,
testing or monitoring activities required by Environmental Law or by any
Governmental Authority to clean up, remove, contain, treat, investigate or abate
any Hazardous Substance on or in connection with any property (including,
without limitation, actions to address Releases of Hazardous Substances to the
environment as of the Closing Date).


“Revenue” shall mean the Buyer’s revenue calculated in accordance with GAAP and,
to the extent not inconsistent with GAAP, the past practice of QS as reflected
in the Financial Statements, including but not limited to revenue from support,
warranty, maintenance, services and license sales but excluding any sales of
third party products or services, or Netsmart University or InfoScriber
products.


“Seller Disclosure Schedules” means the disclosure schedules with respect to
this Agreement concurrently delivered by Sellers to Buyer.


“Seller Material Adverse Effect” means a change, effect, fact, event or
circumstance which has had, or will likely have, a material adverse effect on,
or a material adverse change in, as the case may be, without regard to any
potential insurance coverage or potential tax benefits (with respect to any such
event), the business, condition, financial or otherwise, assets, liabilities, or
results of operations of Sellers, taken as a whole; provided, however, “Seller
Material Adverse Effect” shall not include changes exclusively related to (i)
any event as to which Buyer has provided written consent hereunder; or (ii) the
execution, delivery or performance of this Agreement (including any announcement
relating to this Agreement or the fact that Buyer is acquiring the Transferred
Assets).


“Software Earn-Out Period” means the period commencing on the Closing Date and
ending on December 31, 2007.


“Subsidiary” means, with respect to any Person, (i) any corporation as to which
more than 50% of the outstanding stock having ordinary voting rights or power
(and excluding stock having voting rights only upon the occurrence of a
contingency unless and until such contingency occurs and such rights may be
exercised) is owned or controlled, directly or indirectly, by such Person and/or
by one or more of such Person's Subsidiaries and (ii) any partnership, joint
venture or other similar relationship between such Person (or any Subsidiary
thereof) and any other Person (whether pursuant to a written agreement or
otherwise).


“Tax” means all taxes imposed of any nature including federal, state, local or
foreign net income tax, alternative or add-on minimum tax, profits or excess
profits tax, franchise tax, gross income, adjusted gross income or gross
receipts tax, employment related tax (including employee withholding or employer
payroll tax, FICA or FUTA), real or personal property tax or ad valorem tax,
sales or use tax, excise tax, stamp tax or duty, any withholding or back up
withholding tax, value added tax, severance tax, prohibited transaction tax,
premiums tax, environmental tax, intangibles tax or occupation tax, together
with any interest or any penalty, addition to tax or additional amount imposed
by any Governmental Authority (domestic or foreign) responsible for the
imposition of any such tax.


6

--------------------------------------------------------------------------------


“Tax Return” means all returns, reports, forms or other information required to
be filed with respect to any Tax.


“Total Purchase Price” means (a) the Cash Component in accordance with Section
2.7(a) herein, (b) the Promissory Note to be issued to Seller by Buyer in
accordance with Section 2.7(b) herein, (c) the Earn-Out Payments to be paid to
Seller by Buyer in accordance with Section 5.6 herein, and (d) the dollar amount
of the Liabilities assumed by Buyer in accordance with Section 2.3.


“Vital Records Contract Awards” means the sum of (i) the dollar value of all
contracts for Vital Record Products awarded during the Software Earn-Out Period
to New Customers, (ii) the dollar value of all upgrade or additional contract
awards for Vital Record Products to existing customers during the Software
Earn-Out Period, and (iii) any Revenue from existing contracts with Identified
Customers that is not included in the calculation of the Earnings Period Revenue
Amount minus (iv) any sales of third party products or services and (v) any
Revenue related to the Accounts Receivable of Nebraska listed on Schedule
5.9(b).


“Vital Records Products” means Software Products so identified on Schedule A.
SECTION 1.2. Index of Other Defined Terms. 


In addition to those terms defined above, the following terms shall have the
respective meanings given thereto in the sections indicated below:
 
Defined Term
Section
   
“Accounting Firm”
2.8
“Agreement”
Preamble
“Assumed Contract”
2.1(b)
“Assumed Liabilities”
2.3
“Assumed Warranties”
2.3(b)
“Business”
Recitals
“Buyer”
Preamble
“Buyer Indemnified Parties”
8.3
“Buyer Material Adverse Effect”
4.1
“Buyer’s Basket”
8.3(a)
“Cash Component”
2.7(a)
“Claim”
8.6(a)
“Claim Notice”
8.6(a)
“Closing”
2.6
“Closing Date”
2.6
“COBRA”
2.4(f)
“Competitive Business”
7.1
“Continuing Employee”
5.3(a)
“Copyrights”
1.1
“Customer Contract”
2.1(b)

 
 
7

--------------------------------------------------------------------------------


 
“Dispute Notice”
5.6(e)
“Domain Names”
1.1
“Earnings Indemnity Amount”
2.9(c)
“Earnings Period EBIT-A Amount”
2.9(a)
“Earnings Period Revenue Amount”
2.9(a)
“Earn-Out Payment Date”
5.6(b)
“Earn-Out Statement”
5.6(e)
“Employee Benefit Plans”
3.24
“Employment Agreements”
5.3(a)
“Environmental Permits”
3.22(c)
“Equipment”
2.1(a)
“ERISA Affiliates”
3.24
“Excluded Assets”
2.2
“Excluded Liabilities”
2.4
“Final EBIT-A Amount”
2.9(b)
“Final Revenue Amount”
2.9(b)
“Financial Statements”
3.4(a)
“Governmental Contracts”
3.12(a)
“Identified Customers”
2.9
“Incentive Payments”
3.24(b)
“Indemnified Party”
8.6(a)
“Indemnifying Party”
8.6(a)
“Leased Real Property”
3.21(b)
“License”
3.9(b)
“Loss” or “Losses”
8.3
“Maintenance Earn-Out Payment”
5.6(a)
“Material Contracts”
3.11(a)
“Negotiation Period”
8.6(e)
“Other Software Earn-Out Payment”
5.6(b)
“Patents”
1.1
“Performance Liability”
2.3(e)
“Post-Closing Tax Period”
6.3
“PTO”
3.9(g)
“Pre-Closing Tax Period”
6.3
“Price Allocation”
2.9(a)
“Products”
Recitals
“Promissory Note”
2.7(b)
“Proposed Closing Balance Sheet”
2.8
“Proposed Earnings Calculations”
2.9(a)
“Proposed Revised Earnings Calculations”
2.9(b)
“Receivables”
2.2(b)
“Review Period”
5.6(e)
“SEC Reports”
4.6
“Seller”
Preamble
“Seller Indemnified Party”
8.4
“Seller Representatives”
5.6(c)
“Sellers’ Basket”
8.5(b)
“Services”
5.9(a)
“Software”
1.1
“Submission Date”
2.8
“Third-Party Claim”
8.6(b)
“Trademarks”
1.1
“Trade Secrets”
1.1
“Transferred Assets”
2.1
“Unearned Revenue”
2.3(a)
“Vital Records Earn-Out Payment”
5.6(b)



8

--------------------------------------------------------------------------------


ARTICLE 2
TRANSFER OF ASSETS
 
SECTION 2.1. Transfer of Assets by Seller. 


Upon the terms and subject to the conditions of this Agreement and in reliance
upon the representations, warranties and agreements herein set forth, Buyer
agrees to purchase from Sellers and Sellers agree to sell or cause to be sold to
Buyer at the Closing, free and clear of all Liens, other than Permitted Liens,
certain of the assets, properties, rights, licenses, permits, contracts, causes
of action, claims and operations relating to or used in connection with the
Business (except for the Excluded Assets), wherever located, whether tangible or
intangible, real, personal or mixed, that are owned by, leased or licensed by,
or in the possession or control of, Sellers (the collective assets, properties,
rights, licenses, permits, contracts, causes of action, claims, operations and
businesses to be transferred to Buyer by Sellers pursuant hereto are referred to
collectively herein as the “Transferred Assets”). Without limiting the
generality of the foregoing, the Transferred Assets shall include all of
Sellers’ right, title and interest in and to the following:


(a) all computer equipment (including all hardware, servers, software (other
than off-the-shelf software) and other Information Technology), communications
equipment, spare and replacement parts and other tangible property (and
interests in any of the foregoing) of Sellers as set forth on Schedule 2.1(a)
(collectively, the “Equipment”), together with all warranties and licenses
issued to Seller in connection with the Equipment, and any claims, credits and
rights of recovery with respect to the Equipment;


(b) all of the Contracts to which Seller is a party (and Seller's rights
thereunder) that are (i) set forth on Schedule 2.1(b), (ii) not in default and
as to which no claim of default exists on the Closing Date, and (iii)
enforceable by Buyer without the consent of a third party (or for which a
consent is obtained on or prior to the Closing Date) (collectively, the “Assumed
Contracts”); including but not limited to Contracts under which QS licenses
software or provides services to QS’ customers (“Customer Contracts”);


(c)  all source code and object code Software for the Products;


(d) all prepaid charges, expenses and work-in-process of Sellers relating to the
Transferred Assets, including any such charges and expenses with respect to
leases and rentals;


(e) all rights of Sellers to insurance proceeds with respect to claims for
Damages to the Transferred Assets, unless such proceeds reimburse Sellers for
the previously completed repair or restoration of such Transferred Assets;


9

--------------------------------------------------------------------------------


(f) all of Sellers’ rights, claims, credits, causes of action or rights of
set-off against third parties relating to, or arising in connection with, the
Business or the Transferred Assets (other than those relating exclusively to
Excluded Liabilities), whether liquidated or unliquidated, fixed or contingent,
including claims pursuant to all warranties, representations and guarantees made
by suppliers, manufacturers, contractors and other third parties in connection
with products or services purchased by or furnished to QS;


(g) except as set forth in Section 2.2(e), all records, files and papers of
Sellers related to the Business and currently in its possession (which Sellers
acknowledge constitutes all records, files and papers related to the Business
and currently in their possession), whether in hard copy or computer format,
including invoices, sales and promotional literature, manuals and data, sales
and purchase correspondence, and documentation developed or used for accounting,
marketing, design, engineering, manufacturing or any other purpose related
primarily to the conduct of the Business at any time prior to the Closing,
including all creative materials, advertising and promotional materials and all
other printed or written materials and a copy of QS’s employment records, to the
extent Sellers are permitted by law to provide such employment records to Buyer;


(h) all lists and records pertaining to present, former and prospective
customers, and suppliers of the Business;


(i) all Intellectual Property, Confidential Information, and other intangible
assets of such nature, including all agreements pertaining to the foregoing; and


(j) all goodwill associated with the Business and the Transferred Assets,
including, but not limited to, the name “QS Technologies” and all derivations
thereof.
 
SECTION 2.2. Excluded Assets.
 
Notwithstanding anything herein to the contrary, Sellers will retain and not
transfer, convey, assign or deliver to Buyer, and neither Buyer nor any of
Buyer's Affiliates will acquire any right, title or interest in or to any of the
following assets (collectively, the “Excluded Assets”):




(a) all cash and cash equivalents;


(b) all accounts receivable, together with any unpaid interest or fees accrued
thereon or other amounts due with respect thereto, of QS existing on the Closing
Date and any security or collateral therefor, including recoverable advances and
deposits (collectively, the “Receivables”);


(c) all rights to causes of action, lawsuits, claims and demands of any nature
available to or being pursued by Seller with respect to the Excluded Assets or
the Excluded Liabilities;


(d) Sellers' rights under this Agreement, the Bill of Sale and Assumption
Agreement and the Promissory Note;


(e) Sellers’ organizational records, minute books, tax records, employment
records, and a copy of all of Seller’s financial and accounting records;


10

--------------------------------------------------------------------------------


(f) The agreement between QS and Parent pursuant to which Parent provides
certain administrative, accounting and personnel services to QS; and


(g) Any amounts owed to QS from any of its Affiliates.
 
SECTION 2.3. Assumption of Liabilities.


Upon the terms and subject to the conditions of this Agreement and in reliance
upon the representations, warranties and agreements herein set forth, Buyer
agrees, effective at the time of Closing, to assume, timely perform and timely
discharge only the following Liabilities with respect to the Business and the
Transferred Assets (collectively, the “Assumed Liabilities”):


(a) all executory obligations of QS under, or arising after the Closing out of,
the Assumed Contracts, including those necessary to enable Buyer to recognize
the unearned revenue identified on the Balance Sheet (“Unearned Revenue”);


(b) all obligations of QS with respect to product warranties and service
contracts related to the Assumed Contracts (collectively, the “Assumed
Warranties”);


(c) all Liabilities of the Business relating to the Transferred Assets (other
than Excluded Liabilities) to the extent resulting from events or conditions
occurring or arising on or after the Closing Date; and


(d) all Liabilities of QS related to Accounts Payable, Accrued Commissions,
Accrued Payroll, Employee vacation pay, and Unearned Revenue to the extent such
accruals are set forth in the Closing Balance Sheet.


(e) Notwithstanding the foregoing, in the event that the Closing Balance Sheet
shall reflect current assets and property, plant and equipment of less than
$190,000, current liabilities of more than $262,500 or unearned revenue of less
than $1,760,000, then the Assumed Liabilities shall be reduced by an amount
sufficient to ensure that the total dollar amount of Assumed Liabilities, net of
the value of the Transferred Assets, shall not exceed $2,050,000 (such amount
being the “Liability Adjustment”); provided that no such adjustment shall be
required in the event that the amount of the Liability Adjustment so calculated
shall be less than $50,000. For the avoidance of doubt, Buyer and Sellers agree
that in the event the Liability Adjustment is equal to or exceeds $50,000, one
or more liabilities in the amount of Liability Adjustment and previously
included as an Assumed Liability shall be retained by Sellers and shall become
an Excluded Liability; provided, however, Sellers shall in no event be obligated
to retain any Assumed Liability that consists solely of a performance obligation
as opposed to an obligation to pay money (a “Performance Liability”). In the
event the Assumed Liabilities other than Performance Liabilities are
insufficient to effect the adjustment contemplated by this Section, the Buyers
shall be entitled to a set-off against the Promissory Note in the amount of the
Liability Adjustment not eligible to be retained by Sellers in accordance with
the preceding sentence, which set off shall be applied to payments under the
Promissory Note in the manner provided in Section 9.12.
 
SECTION 2.4. Excluded Liabilities. 


Except for the Assumed Liabilities, Buyer does not assume, agree to perform or
discharge, indemnify Sellers against, or otherwise have any responsibility for
any Liabilities of Sellers, whether fixed or contingent, and whether arising
prior to, on or after the Closing Date (the “Excluded Liabilities”), including,
without limitation, any of the following Liabilities:


11

--------------------------------------------------------------------------------


(a) any Indebtedness of QS other than to the extent arising following the
Closing Date under any of the Assumed Contracts;


(b) any Liability of Sellers for Taxes relating to the Business or the
Transferred Assets attributable to any period prior to the Closing Date
including any Liability of Sellers for such periods for the unpaid taxes of any
Person as a transferee or successor, by contract or otherwise;


(c) any Liability of Sellers to indemnify any Person by reason of the fact that
such Person was a director, officer, employee or agent of either Seller;


(d) any Liability of Sellers to any stockholder or Affiliate of Sellers other
than pursuant to any Assumed Contract;


(e) any Liability of Sellers arising out of or resulting from non-compliance
with any Applicable Law with respect to the Business prior to the Closing;


(f) except as specifically provided in Section 2.3(d), any Liability of Sellers
for making payments or providing benefits of any kind to any current or former
employees that accrued or arose prior to the Closing Date, including, without
limitation, (A) any Liability to provide any such employees notices and
continuation of health benefit coverage required to be provided to all employees
or the beneficiaries or dependents of such employees, under Part 6 of Subtitle B
of Title I of ERISA, Section 4980B(f) of the Code and state or local laws with
the same or similar purpose (herein collectively referred to as “COBRA”), (B)
any Liability in respect of medical and other benefits for retirees, (C) any
Liability in respect of work related employee injuries or workmen’s compensation
claims, and (D) any Liability of Seller with respect to any severance
obligations owed to employees of Seller resulting from any termination initiated
by Seller on or before the Closing Date, except to the extent such obligations
arise from the failure of Buyer fully to perform its obligations under Section
5.3 hereof;


(g) expenses incurred by Sellers in connection with the transactions
contemplated herein, including, without limitation, fees and expenses of
Seller’s counsel and accountants;


(h) any obligation or liability of Sellers to the Buyer created by this
Agreement;


(i) any Liability, whether presently existing or hereafter arising, which is
attributable solely to an Excluded Asset;


(j) any Liability arising from Sellers’ failure to comply with the bulk transfer
laws of any applicable jurisdiction with respect to the consummation of the
transactions contemplated hereby;


(k) any Liability for uncleared checks of Sellers or the bank accounts of
Sellers;


(l) any Liability resulting from or relating to any Actions against Sellers
based on events, circumstances or conditions occurring or existing prior to
Closing; and


12

--------------------------------------------------------------------------------


(m) any Liability not otherwise constituting an Assumed Liability.
 
SECTION 2.5. Assignment of Contracts and Rights. 
 
With respect to any Contract as to which the terms thereof require the consent
of a third party for the assignment of such Contract to Buyer and such consent
has not been obtained on or before the Closing Date:


(a) promptly after the date hereof, to the extent requested by Buyer, Sellers
will use their best efforts to obtain the written consent of the other parties
to any such Contract for the assignment of such Contract to Buyer.


(b) Sellers and Buyer shall cooperate in an arrangement reasonably satisfactory
to Buyer and Sellers under which Buyer will obtain, to the extent practicable,
the claims, rights and benefits of such Contract and assume the corresponding
obligations thereunder in accordance with this Agreement, including
subcontracting, sub-licensing or sub-leasing to Buyer, or under which Sellers
would enforce for the benefit of Buyer, with Buyer assuming QS’ obligations, any
and all claims, rights and benefits of QS against a third party thereto.


(c) Subject to the provisions of Section 5.9, and until the transfer of such
Contract to Buyer pursuant to this Section 2.5, Sellers will promptly pay to
Buyer all monies received by Sellers under any such Contract or any claim, right
or benefit arising thereunder.


(d) Upon the receipt of the written consent pursuant to Section 2.5(a), or at
such earlier time as Buyer shall waive Sellers’ obligations under this Section
2.5, such Contract will become an “Assumed Contract” hereunder.
 
SECTION 2.6. Closing.


The closing (the “Closing”) of the transactions contemplated by this Agreement
shall take place at the offices of Kramer, Coleman, Wactlar & Lieberman, 100
Jericho Quadrangle, Jericho, New York, on the date of this Agreement (the
“Closing Date”), or simultaneously at such office and one or more other offices
by means of fax, email or other electronic delivery of documents.
 
SECTION 2.7. Purchase Price.


In consideration of the sale, transfer, conveyance, and assignment of the
Transferred Assets by Seller to Buyer at the Closing, and in reliance upon both
the representations and warranties of Sellers made herein and the faithful
performance by Sellers of their covenants herein, Buyer agrees to assume the
Assumed Liabilities in accordance with Section 2.3 and to pay to Sellers the
Total Purchase Price as follows:


(a) Cash Component: at the Closing, to Parent, the sum of $1,900,000 (the “Cash
Component”). The payment of the Cash Component shall be made by wire transfer in
immediately available funds to such bank account as Parent shall have designated
in writing to Buyer no less than one (1) Business Day prior to Closing; and


(b) Promissory Note: a promissory note of Netsmart payable to the order of
Parent in the principal amount of $1,435,000, which principal amount shall bear
interest at the Prime Rate at Closing and be fully amortized in equal monthly
installments over a 36-month period, in the form of Exhibit A hereto (the
“Promissory Note”).


13

--------------------------------------------------------------------------------


(c) Earn-Out Payments. Buyer shall pay certain Earn-Out Payments to Sellers as
provided in Section 5.6 of this Agreement.
 
SECTION 2.8. Closing Balance Sheet. 


Within thirty (30) days after the Closing Date, Sellers shall prepare and
present to Buyer a balance sheet as of July 31, 2006 (the "Proposed Closing
Balance Sheet"), which Proposed Closing Balance Sheet shall be prepared so that
it presents fairly, in all material respects, the financial position of QS as of
the Closing Balance Sheet Date with respect to the Transferred Assets and
Assumed Liabilities, in accordance with GAAP and, to the extent not inconsistent
with GAAP, past practice of QS. The Proposed Closing Balance Sheet shall be
binding upon the parties to this Agreement on the thirtieth (30th) day after
Buyer’s receipt of the Proposed Closing Balance Sheet unless (i) Buyer gives
written notice of agreement with the Proposed Closing Balance Sheet to Sellers
prior to such date (in which event the Proposed Closing Balance Sheet shall be
binding upon the parties as of the date of Sellers receipt of such notice) or
(ii) Buyer gives written notice of disagreement with any of the values or
amounts contained therein to Sellers prior to such date, specifying in
reasonable detail the nature and extent of such disagreement. If Buyer and
Sellers mutually agree upon the Proposed Closing Balance Sheet after Sellers’
receipt of a notice of disagreement from Buyer, such agreement shall be binding
upon the parties to this Agreement. Buyer and Sellers shall use best efforts to
resolve any disagreements concerning the Proposed Closing Balance Sheet.
 
SECTION 2.9. Calculation of Earnings Period Financial Results; Indemnification 
 
(a) On or before the thirtieth day following the preparation of audited
financial statements of Buyer for the fiscal year ending December 31, 2006 but
no later than April 30, 2007, Buyer will prepare and present to the Sellers a
calculation of the Revenue and the EBIT-A for the Earnings Period (the “Proposed
Earnings Calculations”), which Proposed Earnings Calculations shall provide line
item detail at least as detailed as that provided in the QS Budget and shall
identify all sources of Revenue, including but not limited to customers named in
the QS Budget (the “Identified Customers”). The parties agree that the Proposed
Earnings Calculations shall be prepared in accordance with GAAP and, to the
extent not inconsistent with GAAP, past practices of QS; provided however,
Revenue shall not include the amounts associated with the Accounts Receivable
identified on Schedule 5.9(b) for Cleveland, Howard and Nebraska, but shall
include the amount identified on Schedule 5.9(c) for the Ohio Death module to
the extent that such Revenue is recognizable by the date when the Proposed
Earnings Calculation is due. Notwithstanding the above, Buyer agrees that the
costs and expenses included in the calculation of the Proposed Earnings
Calculations (i) shall be consistent with the types and amounts of historical
expenses and budgeted expenses as shown in the QS Budget; (ii) shall be
consistent with the conduct of the Business prior to the Closing Date, (iii)
shall not include any allocation of corporate overhead or other types or amounts
for charges or expenses not associated with the Business prior to the Closing
Date or not included in the QS Budget; (iv) shall not include any costs or
expenses related to the transactions contemplated in this Agreement; and (v)
shall include any amounts payable by Netsmart under the lease for the Leased
Real Property. Furthermore, the Revenue included in the Proposed Earnings
Calculations shall include any Unearned Revenue transferred to Buyer that Buyer
determines it may not be permitted to recognize but which would have been
otherwise earned by QS under GAAP during the Earnings Period if the sale to
Buyer had not occurred. Buyer and Sellers acknowledge and agree that pro forma
adjustments may be required to the audited financial statements in order to
prepare the Proposed Earnings Calculations as required hereunder. The Revenue
and EBIT-A for the Earnings Period, as finally determined pursuant to Section
2.9(a) and agreed to by the parties in accordance with Section 2.9(c) is
referred to herein as the “Earnings Period Revenue Amount” or “Earnings Period
EBIT-A Amount,” as the case may be.


14

--------------------------------------------------------------------------------


(b) In the event that the Earnings Period Revenue Amount is less than $1,995,000
or the Earnings Period EBIT-A Amount is less than $1,045,000, Buyer will prepare
and present to the Sellers a revised calculation of (i) the Revenue for the
Earnings Period plus the Revenue attributable to the Identified Customers for
the period from January 1, 2007 through January 31, 2007, and (ii) the EBIT-A
for the Earnings Period plus the EBIT-A attributable to the Identified Customers
for the period from January 1, 2007 through January 31, 2007 (the “Proposed
Revised Earnings Calculations”). The parties agree that the Proposed Revised
Earnings Calculations shall be prepared in accordance with Section 2.9(a) above.
The Revenue and EBIT-A, as finally determined pursuant to Section 2.9(b) and
agreed to by the parties in accordance with Section 2.9(c) is referred to herein
as the “Final Revenue Amount” or “Final EBIT-A Amount,” as the case may be.


(c) The Proposed Earnings Calculations or Proposed Revised Earnings
Calculations, as the case may be, shall be binding upon the parties to this
Agreement unless Sellers give written notice of disagreement with any of said
values or amounts or items in the Proposed Earnings Calculations or Proposed
Revised Earnings Calculations to Buyer within fifteen (15) Business Days after
its receipt of the Proposed Earnings Calculations or Proposed Revised Earnings
Calculations, specifying in reasonable detail the nature and extent of such
disagreement. The parties shall use best efforts to resolve any disagreement
timely raised by Sellers.


(d) In the event that the Final Revenue Amount is less than $1,995,000 or the
Final EBIT-A Amount is less than $1,045,000, Buyer shall be entitled to receive
from Sellers an amount of liquidated damages (the “Earnings Indemnity Amount”)
in an amount equal to the greater of (i) 50% of the amount by which the Final
Revenue Amount is less than $2,100,000, and (ii) 100% of the amount by which
Final EBIT-A Amount is less than $1,100,000, which Earnings Indemnity Amount
shall be payable solely by means of a set-off against the amounts payable under
the Promissory Note, which set off shall be applied to payments under the
Promissory Note in the manner provided in Section 9.12.




SECTION 2.10.  Closing Deliveries.


(a) At the Closing, to be held simultaneously with the execution and delivery of
this Agreement, Sellers shall deliver, or cause to be delivered, to the Buyer
the following:


(i) A copy of resolutions duly adopted by Sellers, authorizing the execution,
delivery and performance of this Agreement and the Bill of Sale and Assumption
Agreement, and a certificate of the respective secretaries of Sellers, dated the
Closing Date, to the effect that such resolutions were duly adopted and are in
full force and effect as of the Closing Date;


15

--------------------------------------------------------------------------------


(ii) A duly executed counterpart of the Bill of Sale and Assumption Agreement in
form and substance reasonably satisfactory to Buyer, and any other instruments
of transfer necessary to transfer ownership to Buyer of the Transferred Assets;


(iii) Instruments that shall be effective to transfer to Buyer all of Sellers’
right, title and interest in and to the Intellectual Property of Sellers
included in the Transferred Assets in form suitable for filing with the
necessary Governmental Authorities;


(iv) A certificate of good standing from the Secretary of State of QS’
jurisdiction of incorporation and from the Secretary of State of each
jurisdiction in which QS is qualified to do business as set forth on Schedule
3.1;


(v) A certificate of good standing from the Secretary of State of Parent’s
jurisdiction of incorporation; and


(vi) such other and further documents, instruments, certificates and agreements
reasonably deemed by Buyer’s counsel to be necessary to effectuate the
transactions contemplated by this Agreement;


(b) At the Closing, and simultaneously with the execution and delivery of this
Agreement, the Buyer shall deliver, or cause to be delivered, to Sellers the
following:


(i) A copy of resolutions duly adopted by Buyer, authorizing the execution,
delivery and performance of this Agreement and the Bill of Sale and Assumption
Agreement, and a certificate of the secretary of Buyer, dated the Closing Date,
to the effect that such resolutions were duly adopted and are in full force and
effect as of the Closing Date;


(ii) A copy of resolutions duly adopted by Netsmart, authorizing the execution,
delivery and performance of this Agreement and the Bill of Sale and Assumption
Agreement, and a certificate of the secretary of Netsmart, dated the Closing
Date, to the effect that such resolutions were duly adopted and are in full
force and effect as of the Closing Date;


(iii) A duly executed counterpart of the Bill of Sale and Assumption Agreement;


(iv) The duly executed Promissory Note;


(v) A certificate of good standing from the Secretary of State of Buyer’s
jurisdiction of incorporation and from the Secretary of State of the
jurisdiction in which Buyer maintains its principal place of business; and


(vi) such other and further documents, instruments, certificates and agreements
reasonably deemed by Sellers’ counsel to be necessary to effectuate the
transactions contemplated by this Agreement.
 
16

--------------------------------------------------------------------------------


SECTION 2.11.  Purchase Price Allocation. 


(a) For all Tax purposes, the Total Purchase Price, increased by the portion of
the Assumed Liabilities that is treated as consideration for the Transferred
Assets for federal income tax purposes, shall be allocated to the Transferred
Assets in accordance with Section 1060 of the Code and the Treasury regulations
promulgated thereunder (“Price Allocation”). The Price Allocation shall be
proposed by Buyer and thereafter agreed to by the parties, and each party hereto
shall adopt and utilize the Price Allocation for purposes of all Tax Returns
filed by them and shall not voluntarily take any position inconsistent with the
foregoing in connection with any examination of any Tax Return, any refund
claim, any litigation proceeding or otherwise, except that Buyer's cost for the
Transferred Assets may differ from the amount so allocated to the extent
necessary to reflect Buyer's capitalized acquisition costs other than the amount
realized by Sellers. In the event that the Price Allocation is disputed by any
Governmental Authority, the party receiving notice of the dispute shall promptly
notify the other parties hereto of such dispute and the parties hereto shall
cooperate in good faith in responding to such dispute in order to preserve the
effectiveness of the Price Allocation.


(b) Each party agrees to timely file an IRS Form 8594 reflecting the Price
Allocation for the taxable year that includes the Closing Date and to make any
timely filings required by Applicable Law.


(c) Any indemnification payment by Sellers, including by way of a reduction in
amounts payable under the Promissory Note, shall be treated as an adjustment to
the Total Purchase Price paid for the Transferred Assets for tax purposes. Such
adjustment shall be reflected as an adjustment to the price allocated to a
specific asset, if any, giving rise to the adjustment. If any such adjustment
does not relate to a specific asset, such adjustment shall be allocated among
the Transferred Assets in accordance with the Price Allocation method provided
in Section 2.11(a) above.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF SELLERS


Sellers jointly and severally hereby represent and warrant to Buyer as follows:
 
SECTION 3.1. Organization and Qualification. 


Each of QS and Parent is a corporation duly organized, validly existing and in
good standing under the laws of the State of Georgia and has all corporate power
and authority to own, lease and operate the Transferred Assets and to carry on
the Business as now being conducted. QS is duly qualified or licensed and in
good standing in each jurisdiction set forth on Schedule 3.1, which is each
jurisdiction where the nature of the activities conducted by Business or the
character of the property or assets owned, leased or operated by the Business
makes such qualification or licensing necessary, except in jurisdictions where
the failure to be so duly qualified or licensed and in good standing has not had
and would not have a Seller Material Adverse Effect.
 
SECTION 3.2. Authority Relative to this Agreement. 


17

--------------------------------------------------------------------------------


The execution, delivery and performance by Sellers of this Agreement and the
consummation by Sellers of the transactions contemplated hereby are within
Sellers’ corporate powers and have been duly authorized by all requisite action
on the part of each Seller. This Agreement and the Bill of Sale and Assumption
Agreement have been duly and validly executed and delivered by each Seller which
is a party thereto and each constitutes a legal, valid and binding agreement of
such Seller enforceable against such Seller in accordance with its respective
terms, except as the enforcement thereof may be subject to, or limited by,
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally, and subject to the
application of equitable principles and the availability of equitable remedies.
 
SECTION 3.3. Subsidiaries. 


QS has no Subsidiaries. QS owns no interest, directly or indirectly, and has no
commitment to purchase any interest, direct or indirect, in any other Person.
 
SECTION 3.4. Financial Statements.


(a) Copies of the income statements for QS for the years ended December 31,
2003, 2004 and 2005, which are consistent with the income statements included in
the consolidated financial statements of Parent that have been audited by an
independent, registered public accounting firm, have been provided to Buyer and
are set forth on Schedule 3.4(a) (together with the Balance Sheet which has been
provided to the Buyer, the “Financial Statements”).


(b) The Financial Statements (i) are complete, true and correct in all material
respects, (ii) were prepared in conformity with GAAP applied on a consistent
basis in accordance with past practice, and (iii) present fairly the financial
position and results of operations of QS, respectively, as of the dates thereof
and for the periods then ended as referred to therein.


(c) Other than to the extent disclosed or reserved for in the Balance Sheet, or
otherwise disclosed in the Seller Disclosure Schedules to this Agreement, QS has
no Liabilities, commitments or obligations of any nature whatsoever (whether
accrued, absolute, contingent, known, unknown, asserted, unasserted or
otherwise, and whether due or to become due) except Liabilities, commitments and
obligations incurred in the Ordinary Course of Business since the Balance Sheet
Date which do not exceed in the aggregate $25,000.


(d) The books of account and other financial records of QS are complete and
accurate in all material respects and have been maintained in a manner and to an
extent sufficient to enable the Financial Statements to be prepared in
accordance with GAAP and as represented in (a), (b) and (c) of this Section 3.4.
 
SECTION 3.5. Consents and Approvals; No Conflicts or Violations.


(a) No filing with or notice to and no permit, authorization, consent or
approval of any Governmental Authority is necessary for the execution and
delivery by Sellers of this Agreement or the Bill of Sale and Assumption
Agreement to which such Seller is a party or the consummation by Sellers of the
transactions contemplated hereby or thereby, except for any required consent to
the transfer of an Assumed Contract which either has been obtained or is listed
on Schedule 3.5(b).


18

--------------------------------------------------------------------------------


(b) Neither the execution, delivery and performance of this Agreement or the
Bill of Sale and Assumption Agreement by Sellers nor the consummation by Sellers
of the transactions contemplated hereby or thereby will (i) conflict with or
result in any breach of any provision of the Articles of Incorporation and
By-laws of each Seller, (ii) except as set forth on Schedule 3.5(b), result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under any of the terms, conditions or
provisions of any Contract relating to the Business or the Transferred Assets,
or (iii) violate any Applicable Law binding on or applicable to a Seller or any
of the Transferred Assets except, in the case of (ii) or (iii), (A) as set forth
on Schedule 3.5(b) and for (B) such other violations, breaches or defaults that
do not have and would not reasonably be likely to have a Seller Material Adverse
Effect or adversely affect the Sellers’ ability to enter into and perform its
obligations under this Agreement or the Bill of Sale and Assumption Agreement.
 
SECTION 3.6. Litigation. 


There is no Action pending or, to the Knowledge of Sellers, threatened by or
against a Seller with respect to the Business or relating to any the Transferred
Assets before any Governmental Authority, in each case, (i) that individually or
in the aggregate, by its existence or by an adverse determination: (A) has or
could be reasonably expected to have a Seller Material Adverse Effect, (B) could
prevent, hinder or delay the execution and performance of this Agreement or the
Bill of Sale and Assumption Agreement or the consummation of the transactions
contemplated hereby or thereby, or (C) could result in this Agreement or the
Bill of Sale and Assumption Agreement being declared unlawful or cause the
rescission of any of the transactions contemplated hereby or thereby or (ii) in
which the amount of damages asserted in writing exceeds $50,000.
 
SECTION 3.7. Compliance with Applicable Law. 


Each Seller holds all permits, licenses, variances, exemptions, orders and
approvals of all Governmental Authorities necessary for the lawful conduct of
the Business and the use of the Transferred Assets in the same manner and extent
to which it is currently conducted, except where such failures to hold such
permits, licenses, variances, exemptions, orders and approvals, individually or
in the aggregate, do not have and are not reasonably likely to have a Seller
Material Adverse Effect. Sellers have not been charged by any Governmental
Authority with, or received notice from any Governmental Authority of, any
violation of any Applicable Law relating to it, or the operation of the
Business, nor, to the Knowledge of Sellers, is there any threatened claim of
such violation (including any investigation) or any reasonably basis therefor.
The Business has been conducted in compliance with all Applicable Laws, except
where noncompliance with Applicable Laws, individually or in the aggregate, does
not have and is not reasonably likely to have a Seller Material Adverse Effect.
This Section 3.7 does not address compliance with, or permits, licenses,
variances, exemptions, orders or approvals required under, Environmental Law,
which are addressed solely in Section 3.22.
 
SECTION 3.8. Labor Matters. 


(a) There are no pending or, to the Knowledge of Sellers, threatened charges,
complaints, petitions or grievances before any Governmental Authority relating
to or predicated upon a violation of Applicable Law regarding employment,
employment practices or terms and conditions of employment, including charges of
unfair labor practices, unlawful discharge, discrimination, harassment or
hostile work environment with respect to any of the employees of the Business,
nor to the Knowledge of Sellers, is there any basis for any such charges,
complaints, petitions or grievances. QS is not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by QS with respect to the Business. No employee of the Business is
employed by Parent. No strikes, slowdowns, work stoppages, or lockouts have
occurred nor, to the Knowledge of Sellers, have there been any threats thereof.


19

--------------------------------------------------------------------------------


(b) None of the employees identified on Schedule 3.8 has given notice to a
Seller of his or her intention to resign prior to the Closing Date or, to the
Knowledge of Sellers, is intending to do so.
 
SECTION 3.9. Intellectual Property. 
 
(a) Schedule 3.9(a) lists (i) all registered Trademarks, and all pending
applications for Trademarks; (ii) all registered Copyrights, and all pending
applications for Copyrights; and (iii) all Domain names. Schedule 3.9(a) lists
all common-law Trademarks owned by a Seller that are material to the Business
and owned by Sellers. Sellers do not own any Patents or foreign Trademarks or
Copyrights related to the Business. Except for the Intellectual Property
identified on Schedule 3.9(a), Sellers do not own any other Intellectual
Property that is material to the Business and required to be disclosed on
Schedule 3.9(a).


(b) Schedule 3.9(b) lists all licenses, sublicenses, agreements or instruments
involving the Intellectual Property (other than licenses granted by Sellers
under Customer Contracts and agreements signed by QS employees under its
standard confidentiality and Intellectual Property ownership agreement)
including (i) licenses by QS to any Person of any Intellectual Property, and
(ii) licenses by any other Person to a Seller of any Intellectual Property
(except with respect to generally available “off-the-shelf” software) (each, a
“License”). Each License set forth on Schedule 3.9(b) is a valid and binding
agreement, in full force and effect and enforceable against the Seller party
thereto, and to the Knowledge of Sellers, against the other parties thereto in
accordance with its terms. With respect to each License, there is no default (or
event that with the giving of notice or passage of time would constitute a
default) by a Seller, or, to the Knowledge of Sellers, the other party thereto.
There are no pending, or, to the Knowledge of Sellers, threatened claims with
respect to any License. True and complete copies of all Licenses have been made
available to the Buyer.


(c) The Sellers have good and valid title to, or otherwise possesses the rights
to use, all Intellectual Property necessary for the conduct of the Business in
the same manner as it is being conducted on the Closing Date. Neither the
consummation of the transactions contemplated by this Agreement nor Sellers’
performance hereunder will result in the diminution, transfer, termination or
forfeiture of a Seller’s rights in the Intellectual Property or Licenses. Except
for Intellectual Property owned by third parties and licensed to a Seller
pursuant to the Licenses, to the Knowledge of Sellers, no Person other than a
Seller has any right or interest of any kind or nature in or with respect to the
Intellectual Property, or any portion thereof, or any rights to sell, license,
lease, transfer or use or otherwise exploit the Intellectual Property or any
portion thereof, except that the customers of QS have licensed Software Products
from QS in the Ordinary Course of Business. All officers, employees and
independent contractors of Sellers who have created Intellectual Property have
executed a binding and enforceable agreement under which all rights, title and
ownership in and to such Intellectual Property have been assigned to a Seller.


20

--------------------------------------------------------------------------------


(d) No Person has notified a Seller that it has in the conduct of the Business,
infringed upon, misappropriated or misused, any intellectual property or
proprietary information of another Person, and, to the Knowledge of Sellers,
each Seller in the conduct of the Business has not infringed upon,
misappropriated or misused, any intellectual property or proprietary information
of another Person. There are no pending or, to the Knowledge of Sellers,
threatened claims or proceedings in which Sellers’ ownership or use of the
Intellectual Property has been or will be challenged by another Person. To the
Knowledge of Sellers, no Person is infringing upon, misappropriating, or
otherwise violating Sellers’ rights to the Intellectual Property.


(e) The Sellers own full and unencumbered right and good, valid and marketable
title or has valid licenses to all Software included in the Products. The
Software owned by the Sellers is free and clear of all Liens, except Permitted
Liens. No Seller has incorporated any Intellectual Property owned by another
Person into the Products or the Software, except as set forth on Schedule
3.9(e). Except as set forth on Schedule 3.9(e), no open source or public library
software, including any version of any software licensed pursuant to any GNU
public license, is, in whole or in part, embodied or incorporated in the
Software. Sellers employ commercially reasonable measures to ensure that the
Software used in connection with the Business contain no “viruses” which, for
the purposes of this Agreement, means any computer code intentionally designed
to disrupt, disable or harm in any manner the operation of any Software or
hardware.


(f) Sellers have taken commercially reasonably measures to protect the
proprietary nature of the Intellectual Property and to maintain in confidence
all Confidential Information. To the Knowledge of Sellers, no Confidential
Information of a Seller used in connection with the Business has been disclosed
to any third party, other than pursuant to a non-disclosure or confidentiality
agreement or other conditional obligation intended to protect such Seller’s
proprietary interests in and to such Confidential Information.


(g) Trademarks: (i) All registered Trademarks, and pending applications for
Trademarks with the United States Patent and Trademark Office (“PTO”) or any
other trademark office, are currently in material compliance with all Applicable
Law (including the filing of affidavits of use and renewal applications as
applicable), and are not subject to any maintenance fees or Taxes or Actions
falling due within ninety (90) days after the Closing Date; (ii) No Trademark
has been or is now involved in any opposition, infringement, dilution, unfair
competition or cancellation proceeding and, to the Knowledge of Sellers, no such
Action is threatened with respect to any of the Trademarks; (iii) No Trademark
is alleged to infringe any trade name, trademark or service mark of any other
Person and, to the Knowledge of Sellers, no Trademark is currently being
infringed upon by any other Person; (iv) All Products displaying a Trademark
which has been registered with the PTO bear the proper federal registration
notice.


(h) The Intellectual Property (including, to the Knowledge of Sellers, the
Intellectual Property licensed to Sellers by third parties), is free and clear
of any and all Liens, except for Permitted Liens.


(i) To the Knowledge of Sellers, there has been no breach of security involving
any websites or information assets of Sellers in connection with the Business.
All data which has been collected, stored, maintained or otherwise used by
Sellers in connection with the Business has been collected, stored, maintained
and used in accordance with Applicable Law and industry standards, except where
such noncompliance, individually or in the aggregate, does not have and would
not reasonably be expected to have a Seller Material Adverse Effect. No Seller
has been notified of noncompliance with Applicable Law regarding protection of
data or industry standards pertaining thereto.


21

--------------------------------------------------------------------------------


(j) All Contracts for the lease or license of Information Technology or
arrangements relating to the maintenance and support, security, disaster
recovery management and utilization (including facilities management and
computer bureau services agreements) of the Information Technology owned or used
by a Seller in the conduct of the Business is set forth on Schedule 3.9(j).


(k) Sellers either own or have rights to use under valid licenses or leases all
Information Technology required to carry on the Business as currently conducted,
which Information Technology has the capacity and performance necessary to
fulfill its current obligations under the Assumed Contracts and the Assumed
Warranties.


(l) (i) All Contracts for the lease or license of Information Technology used in
connection with the Business are legal, valid and binding and enforceable
against the Seller party thereto, and to the Knowledge of Sellers, against the
other parties thereto in accordance with their respective terms and are in full
force and effect, and (ii) with respect to each Contract for the lease or
license of Information Technology used with the Business, there is no default
(or event that with the giving of notice or passage of time would constitute a
default) by a Seller, or, to the Knowledge of Sellers, the other party thereto.


SECTION 3.10.  Brokers. 


No broker, finder or investment banker is entitled to any brokerage, finder's or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Sellers for which the
Buyer would or could be liable.
 
SECTION 3.11.  Contracts. 


(a) Schedule 3.11 lists all Assumed Contracts described in clauses (i) through
(xv) below that relate to the Business and which have not, as of the date
hereof, been terminated or fully performed ( together with the Customer
Contracts, the “Material Contracts”):


(i) any Assumed Contracts providing for a commitment of employment or provision
of services involving the manufacture, design, improvement, sale, promotion,
distribution, advertising, repair or maintenance and support of the Business,
the Transferred Assets or Products of the Business;


(ii) any Assumed Contracts with any Person containing any provision or covenant
prohibiting or materially limiting the ability of QS or the Business to engage
in any business activity or compete with any Person or to solicit any Persons as
customers, employees or independent contractors;


(iii) any Assumed Contracts pursuant to which any Lien (other than Permitted
Liens) has been or could reasonably be expected to be imposed on any Transferred
Assets;


22

--------------------------------------------------------------------------------


(iv) any Assumed Contracts (other than this Agreement) providing for (i) the
future disposition or acquisition of any of the Transferred Assets, and (ii) any
merger or other business combination involving the Business;


(v) any Assumed Contract which includes express provisions regarding
confidentiality of any information pertaining to, or used in connection with,
the Business or the Transferred Assets;


(vi) any Assumed Contract that limits or contains restrictions on the ability of
QS to incur or suffer to exist any Lien, to purchase or sell any assets, to
change the lines of business in which it participates or engages or to engage in
any merger or other business combination;


(vii) all Assumed Contracts (except for Assumed Contracts related to the sale of
goods or services to customers in the ordinary course of business) that
(A) involve the payment, pursuant to the terms of any such Assumed Contract, (1)
by a Seller of more than $10,000 annually or (2) to a Seller of more than
$10,000 annually and (B) cannot be terminated within ninety (90) days after
giving notice of termination without resulting in any material cost or penalty
to such Seller;


(viii) any Assumed Contract the particulars of which are required to be
furnished to any antitrust or regulatory Governmental Authority and any
undertaking that has been given or Order made pursuant to any antitrust
legislation or in response to any request for information or statement of
objection from any Governmental Authority;


(ix) any bid, tender, proposal or offer which, if accepted, will result in a
Seller becoming a party to any Assumed Contract in which the aggregate payments
to be received or paid by such Seller would exceed $10,000;


(x) any partnership, joint venture or teaming arrangements pertaining to the
Business;


(xi) any Assumed Contract not made in the Ordinary Course of Business;


(xii) any Assumed Contract not otherwise described in any of clauses (i) through
(xi) above under which the consequences of a default or termination could
reasonably be expected to have Seller Material Adverse Effect; and


(xiii) any amendment or modification to any of the Assumed Contracts described
in this Section 3.11.


(b) Sellers have made available for inspection by Buyer true, correct and
complete copies of each Assumed Contract and all amendments thereto and any
waivers granted thereunder. Except as set forth on Schedule 3.11(b), the
consummation of the transactions contemplated by this Agreement are not a
violation of, or grounds for, the modification, termination or cancellation of
any of the Material Contracts or for the imposition of any penalty or Lien or
the default of any security interests thereunder.


23

--------------------------------------------------------------------------------


(c) Except as set forth on Schedule 3.11(c), all Assumed Contracts are valid and
binding agreements, in full force and effect and enforceable against Seller, and
to the Knowledge of Seller, against the other parties thereto in accordance with
their respective terms, except as the enforcement thereof may be subject to or
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally now or hereafter in
effect and subject to the application of equitable principles and the
availability of equitable remedies, and subject to the rights of a Governmental
Authority to terminate a contract if the Governmental Authority has not received
the funds necessary to perform the contract. There is not, under any Assumed
Contract or any obligation, or covenant or condition contained therein, any
existing default or breach by a Seller, or to the Knowledge of Sellers, by any
other party, or any event, condition or act (including the consummation of the
transactions contemplated by this Agreement) which, with the giving of notice,
the lapse of time, or the happening of any other event or condition, (i) would
constitute a default under or a breach of any provision of any Material Contract
or (ii) would permit the acceleration of any obligation of any party to any
Material Contract or the creation of a Lien upon any of the Transferred Assets.
No Seller has received notice of a dispute under or the pending or threatened
cancellation, revocation or termination of any Assumed Contract, nor, to the
Knowledge of Sellers, are there any facts or circumstances which are reasonably
likely to lead to any such cancellation, revocation or termination. Except for
the assignment of Contracts from QS to Parent, no Seller has assigned, delegated
or otherwise transferred any of its rights or obligations with respect to any
Assumed Contract.


(d) No Customer Contract has been totally or partially terminated for default or
for the convenience of a Governmental Authority. Sellers have not received any
requests with respect to any Customer Contract for equitable adjustment of
claims (other than routine invoices). Sellers have not been notified of any
deductions from unpaid invoices with respect to any Customer Contract.


(e) No Seller has been suspended or debarred from doing business with any
Governmental Authority, nor has any such suspension or debarment action been
threatened, proposed, or commenced. To Sellers’ Knowledge, there is no valid
reasonable basis, or specific circumstances that with the passage of time would
reasonably be likely to become a reasonably basis, for such Seller’s suspension
or debarment from doing business with any Governmental Authority.


(f) Each Seller has complied in all material respects with the material terms
and conditions of each Customer Contract, including all clauses, provisions and
requirements (i) incorporated expressly, by reference or by operation of law
and/or (ii) relating to price adjustments based on pricing made available to
third Persons. Sellers have, with respect to all Customer Contracts: (x)
complied in all material respects with all certifications and representations it
has executed, acknowledged or set forth with respect to each such Contract; and
(y) submitted certifications and representations with respect to each such
Contract that were accurate, current and complete when submitted, and were
properly updated to the extent required by Applicable Law or the applicable
Contract.


(g) No Seller has been nor is it now being audited or investigated by any
Governmental Authority nor, to the Knowledge of Sellers, has such audit or
investigation been threatened.


24

--------------------------------------------------------------------------------


(h) Except as set forth on Schedule 3.11(c), Sellers have not received notice of
any unfavorable past performance assessments, evaluations, or ratings relating
to any Customer Contract.


(i) Sellers have not failed to pay any compensation required by it with respect
to any work performed or invoiced by them under any Customer Contract.


(j) No Seller has knowingly or recklessly submitted any inaccurate, untruthful,
or misleading cost or pricing data, certification, bid, proposal, application,
report, claim, or any other information relating to a Customer Contract to any
Governmental Authority.


(k) To the Knowledge of Sellers, no Customer Contracts are subject to any right
of setoff, except as provided under Applicable Law. Sellers have not received
any notice that monies due under any Government Contract are or may be subject
to withholding or setoff.


(l) To the Knowledge of Sellers, no employee, agent, consultant, representative
of a Seller or of the Business is in receipt or possession of any competitor’s
confidential, proprietary, or procurement sensitive information under
circumstances where there is reason to believe that such receipt or possession
is unlawful or unauthorized. Sellers have not received an official investigative
inquiry or subpoena from any Governmental Authority.


(m) To the Knowledge of Sellers, none of Sellers’ officers, directors, or
employees, has knowingly or recklessly provided to any Person any false or
misleading information with respect to such Seller or the Business, or in
connection with the procurement of, performance under, or renewal of, any
Customer Contract.


(n) To the Knowledge of Sellers, there exists no valid basis for (i) the
withdrawal or suspension of any approval or consent of any Governmental
Authority with respect to any Products designed, developed, manufactured or sold
by Sellers, or (ii) the recall, withdrawal or suspension by Order of any
Governmental Authority of any such Products. To the Knowledge of Sellers, there
are no product or service defects which could give rise to any such losses,
claims, damages, expenses or Liabilities. There are no defects in the designs,
specifications, or processes with respect to any Product designed, developed,
manufactured or sold by the Business that could give rise to any material
Liability.


SECTION 3.12.  [Intentionally Left Blank]. 
 
SECTION 3.13.  Title to Assets and Continued Operation. 


(a) Upon consummation of the transactions contemplated by this Agreement,
Sellers will have sold, assigned, transferred and conveyed to Buyer, and Buyer
will have acquired from Sellers, good and marketable title to all of the
Transferred Assets owned by Sellers, free and clear of all Liens except
Permitted Liens.


(b) Except as set forth on Schedule 3.13(b), all of the property, assets, and
rights included in the Transferred Assets are sufficient for Buyer to continue
to operate the Business in the same manner as it is conducted currently and to
perform the services of the Business, including in accordance with all of the
requirements of the Assumed Contracts and Assumed Warranties in effect on the
Closing Date.


25

--------------------------------------------------------------------------------


(c) Maintenance contracts are in force for both (i) those of the tangible
Transferred Assets where it is normal to have them maintained by independent or
specialist contractors, and (ii) for each asset that a Seller is obliged to
maintain or repair under a leasing or similar agreement. All of those assets
have been regularly maintained in accordance with safety regulations required to
be observed in relation to them and the provisions of any applicable Contract.
 
SECTION 3.14.  Insurance. 


Immediately prior to the Closing, the Transferred Assets were insured under
various policies of insurance. To the Knowledge of Sellers, there currently is
no basis for an insurance claim under any of such policies.


SECTION 3.15.  Equipment; Asset Valuation. 


The Equipment is in good operating condition, ordinary wear and tear excepted,
and is capable immediately after the Closing Date of being used for the purposes
for which such Equipment is now being used in and in connection with the
Business. As of the Closing Balance Sheet Date, the value of the Equipment,
furniture and fixtures and other current assets to be reflected on the Closing
Balance Sheet will total approximately $200,000.
 
SECTION 3.16.  Absence of Changes. 


Since the Balance Sheet Date, the Business has been conducted in the Ordinary
Course of Business consistent with past practices and there has not been:
 
(a) any sale, lease, transfer, or assignment of any of the tangible or
intangible assets, other than sales of services or Licenses of Intellectual
Property of QS made in the Ordinary Course of the Business and the transfer of
the Transferred Assets from QS to Parent;


(b) any Contract entered into other than in the Ordinary Course of the Business;


(c) any acceleration, termination, modification, or cancellation of any
Contract;


(d) any Lien other than a Permitted Lien created or imposed upon any of the
Transferred Assets;


(e) any cancellation, compromise, waiver, or release of any right or claim (or
series of related rights and claims) included as Transferred Assets;


(f) any material damage, destruction, or loss (whether or not covered by
insurance) to the property of the Business, including the Transferred Assets;


(g) any payment of any amount to any Person outside the Ordinary Course of the
Business with respect to any Liability (excluding any costs and expenses
incurred or which may be incurred in connection with this Agreement and the
transactions contemplated hereby) which would constitute an Assumed Liability if
in existence as of the Closing;


26

--------------------------------------------------------------------------------


(h) any change by QS in its accounting principles, methods or practices or in
the manner it keeps its books and records or any change by QS of current
practices with regard to sales, expenses, assets and Liabilities;


(i) any change in the practices of pricing or discounting for sales of products
or services, ordering supplies, delivering products or services, accepting
returns or honoring warranties, invoicing customers and collecting debts;


(j) any deliveries or performance of services by a Seller in connection with any
backlog of orders other than in the Ordinary Course of Business or as otherwise
provided under the terms of any Assumed Contract with respect to such backlog;


(k) any threat or notification, orally or in writing, by one or more of the
distributors, customers or suppliers of the Business who, individually or in the
aggregate, are material to the Business, of an intention to terminate or
materially alter their respective business relationships or any Assumed
Contract, nor has any such termination or material alteration of such
relationships or any Assumed Contract occurred;


(l) any Contract by a Seller with respect to any of the foregoing.
 
SECTION 3.17.  Product Warranties, Defects and Liabilities. 


There exists no pending or, to the Knowledge of Sellers, threatened action,
suit, inquiry, proceeding or investigation by or before any Governmental
Authority relating to any product alleged to have been distributed or sold by QS
to others, and alleged to have been defective or improperly designed or in
breach of any express or implied product warranty and, to the Knowledge of
Sellers, there exists no latent defect in the design or manufacture of any of
the Products of the Business. There exists no pending or, to the Knowledge of
Sellers, threatened product liability or warranty claims relating to the
Business outside the Ordinary Course of Business, and to Knowledge of Sellers,
there is no basis for any such suit, inquiry, action, proceeding, investigation
or claim. Since January 1, 2003, there have not been any product liability or
warranty claims that have resulted in a Seller Material Adverse Effect. Schedule
3.17 includes copies of the Customer Contracts containing the standard terms and
conditions of sale of the products and services of the Business, except to the
extent set forth therein. There are no express or implied product or service
warranties relating to the Products or Business, except as may be set forth in
the Assumed Contracts or the standard terms and conditions of sale of the
products and services of the Business as set forth on Schedule 3.17.
 
27

--------------------------------------------------------------------------------


SECTION 3.18.  Affiliate Transactions. 


Except for the transfer of the assets noted in Section 3.16(a) or as set forth
on Schedule 3.18, as of the Closing Date, QS is not a party to, or bound by, any
Contract with any of its Affiliates, and no Affiliate of a Seller owns or
otherwise has any rights to or interests in any asset, tangible or intangible,
which is a Transferred Asset.
 
SECTION 3.19.  Customers and Suppliers 


(a) Schedule 3.19(a) sets forth a complete and accurate list (with dollar
volumes included) of (i) the customers (by dollar volume) of the Products or
services of QS invoiced during the twelve-month period immediately preceding the
Balance Sheet Date; and (ii) any supplier of materials or services (by dollar
amount) to whom QS paid at least $500 during the twelve-month period immediately
preceding the Balance Sheet Date.


(b) Except as set forth on Schedule 3.19(b), there are no Contracts under the
terms of which (i) QS or, in connection with the Business, Parent is obligated
to purchase any product or services from, or sell any product or services to,
any other Person on an exclusive basis with respect to any geographic area or
group of potential customers; or (ii) any other Person may be similarly
obligated to QS.
 
SECTION 3.20.  Illegal Payments.


Neither Sellers nor any of their respective directors, officers, employees or
agents, has (a) directly or indirectly given or agreed to give any illegal gift,
contribution, payment or similar benefit to any supplier, customer, governmental
official, employee or other Person to assist in connection with any actual or
proposed transaction or made or agreed to make any illegal contribution, or
reimbursed any illegal political gift or contribution made by any other Person,
to any candidate for federal, state, local or foreign public office (i) which
violates any Applicable Law, including but not limited to, the Foreign Corrupt
Practices Act of 1977, as amended, or could subject Buyer to any Damages or
penalties in any civil, criminal or governmental litigation or proceeding or
(ii) the non-continuation of which has had or might reasonably be expected to
have a Seller Material Adverse Effect or (b) established or maintained any
unrecorded fund or asset or made any false entries on any books or records for
any purpose.
 
SECTION 3.21.  Real Property


(a) Seller does not own any real property.


(b) Schedule 3.21(b) contains a list of all real property leased or subleased by
a Seller that is being used by, or occupied in connection with the Business
(“Leased Real Property”). Sellers have delivered to Buyer correct and complete
copies of the leases and subleases set forth on Schedule 3.21(b), which leases
and subleases have not been amended or modified since the amendments furnished.
With respect to each lease and sublease set forth on Schedule 3.21(b):


28

--------------------------------------------------------------------------------


(i) all of the terms and conditions of each lease or sublease have been observed
or performed in all material respects by the Seller party thereto and no party
to any such lease or sublease is in breach or default, and, to the Knowledge of
Sellers, no event has occurred which, with notice or lapse of time or both,
would constitute a breach or default or permit termination, modification, or
acceleration hereunder, or would allow the lessor or sublessor to assert a right
of possession to impose any Lien against any of the Transferred Assets, except
that the lease listed on Schedule 3.21(b) requires the tenant to give the
landlord 20 days notice in connection with a transfer of the lease pursuant to a
sale of business;


(ii) the lease or sublease will continue to be legal, valid, binding, in full
force and effect and enforceable on identical terms following the consummation
of the transactions contemplated hereby, subject to the requirement to provide
notice of change of ownership and compliance with the equity requirement for
Buyer as set forth in the lease; and


(iii) the facilities leased or subleased are supplied with utilities and other
services necessary for the operation of the Business as it is conducted on the
Closing Date.


SECTION 3.22.  Environmental Compliance.


(a) All of the Transferred Assets, the Leased Real Property and the Business are
in material compliance with all Environmental Laws;


(b) There are no pending or, to the Knowledge of Sellers, threatened Actions
arising out of or related to any Environmental Laws against QS or, in connection
with the Business, Parent or any lessor or sublessor of the Leased Real
Property;


(c) Sellers currently maintain all permits required under Environmental Law for
the operation of the Business (the “Environmental Permits”), and Sellers are in
material compliance with the Environmental Permits and there are no legal
proceedings pending nor, to the Knowledge of Sellers, threatened to revoke the
Environmental Permits;


(d) As a result of its operation of the Business, Sellers are not subject to any
outstanding Order or a party to any agreement with any Governmental Authority
pertaining to Environmental Law or which requires any Remedial Action to be
performed; and


(e) There are no Actions by any employee of a Seller pending, or to the
Knowledge of Sellers, threatened, based on alleged injury to such employee’s
health caused by exposure to any Hazardous Substance at any Leased Real Property
or in connection with the operation of the Business.


SECTION 3.23.  Tax Matters. 


(a) Sellers have filed all Tax Returns with respect to the Business which they
are required to file under Applicable Law and the Code as of the date hereof and
all such Tax Returns are complete and correct, are based on the books of account
and financial records of QS, and have been prepared in material compliance with
all Applicable Laws.


(b) Sellers have paid all Taxes with respect to the Business due and owing by it
as of the date hereof (whether or not such Taxes are required to be or are shown
on a Tax Return) and has withheld and paid over to the appropriate Governmental
Authority all Taxes which it is required to withhold from amounts paid or owing
to any employee, shareholder, creditor or other third party. There are no unpaid
Taxes with respect to any period or portion thereof ending on or before the
Closing Date that are or could become a Lien on the Transferred Assets except
for current Taxes not yet due and payable.


29

--------------------------------------------------------------------------------


(c) Sellers have not waived any statute of limitations with respect to any Taxes
or agreed to any extension of time with respect to any Tax assessment or
deficiency with respect to the Business.


(d) Since the Balance Sheet Date, Sellers have not incurred any Liability for
Taxes with respect to the Business other than in the Ordinary Course of
Business.


(e) No foreign, federal, state or local tax audits or administrative or judicial
proceedings are pending or being conducted with respect to Sellers and the
Business.


(f) Seller have not received from any Governmental Authority any written notice
indicating an intent to open an audit or conduct any other review with respect
to the Business.


(g) To Sellers’ Knowledge there is no basis for any Governmental Authority to
assess any additional Taxes with respect to the Business for any period for
which Tax Returns have been filed. There is no dispute, audit, investigation,
proceeding or claim concerning any Liability with respect to Taxes of Sellers in
connection with the Business either (i) claimed or raised by any Governmental
Authority in writing or (ii) to the Knowledge of Sellers, threatened, based upon
any communications with such Governmental Authority. Sellers are not a party to
any Action by any Governmental Authority relating to Taxes resulting from the
operation of the Business, nor to the Knowledge of Sellers, is there any basis
for the same which could result in a Liability to Buyer.


SECTION 3.24.  Employee Benefit Plans.


(a) Schedule 3.24 sets forth each pension, retirement, profit-sharing, deferred
compensation, bonus or other incentive plan or other employee benefit program,
arrangement, agreement or understanding, or medical, vision, dental or other
health plan, or life insurance or disability plan, or any other employee benefit
plan, whether or not terminated and whether or not funded, including, without
limitation, any “employee benefit plan” as defined in Section 3(3) of ERISA to
which QS currently contributes or is a party (“Employee Benefit Plans”). For
purposes of this Agreement an “ERISA Affiliate” of QS means any corporation or
unincorporated trade or business (including, without limitation, any
partnership, limited liability company or sole proprietorship) that, together
with QS, is considered a single employer within the meaning of Code Section
414(b), (c), (m), (n) or (o). None of the Employee Benefit Plans is, and QS does
not otherwise have any liability with respect to, including, without limitation,
actual or potential liability due to an ERISA Affiliate’s sponsorship of, or
contributions to, any Employee Benefit Plan, (i) an employee benefit plan that
is subjected to Title IV of ERISA or is otherwise subject to the minimum funding
requirements of ERISA or the Code; (ii) a multiemployer plan as defined in
Section 3(37) of ERISA; or (iii) an employee benefit plan that provides health,
life, disability or other welfare-type benefits to current or future retirees or
current or future former employees except as required by COBRA or applicable
state continuation coverage law. Sellers have made available to Buyer true,
correct, and complete copies of all Employee Benefit Plans and all amendments
thereto. Each Employee Benefit Plan (other than any multiemployer plan) has been
maintained, administered and funded in compliance in all material respects with
all Applicable Laws including, without limitation, ERISA and the Code. There are
no claims, suits, investigations or audits pending or, to the Knowledge of
Sellers, threatened, with respect to any of the Employee Benefit Plans (other
than routine benefit claims); nor to the Knowledge of Sellers is there any
reasonable basis for any of the foregoing. No Employee Benefit Plan has any
material unfunded liabilities.


30

--------------------------------------------------------------------------------


(b) QS has agreed to pay or award to certain of its employees bonuses, equity
incentives and other payments which are earned in accordance with the plan as
set forth on Schedule 3.24(b) (the “Incentive Payments”). Sellers have no other
commitments to pay or award bonuses, equity incentives or other similar payments
to QS employees other than the Incentive Payments.




ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer and Netsmart jointly and severally hereby represent and warrant to Sellers
as follows:
 
SECTION 4.1. Organization.


Each of Netsmart and Buyer is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite power and authority to own, lease and operate its properties and to
carry on its businesses as now being conducted. Buyer is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except in such
jurisdictions where the failure to be so duly qualified or licensed and in good
standing would not have a Buyer Material Adverse Effect (as defined below). The
term “Buyer Material Adverse Effect” means any circumstance, change or effect
that, individually or when taken together with all other such circumstances,
changes or effects, is materially adverse to the business, operations or
financial condition of Buyer and Netsmart taken as a whole or would materially
impair the ability of Buyer to consummate the transactions contemplated hereby.
 
SECTION 4.2. Authority Relative to this Agreement. 


Each of Netsmart and Buyer has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the board of directors of each of Netsmart and Buyer and no other
corporate proceedings on the part of Netsmart or Buyer are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Netsmart and
Buyer and constitutes a valid, legal and binding agreement of Netsmart and Buyer
enforceable against Netsmart and Buyer in accordance with its terms.
 
SECTION 4.3. Consents and Approvals: No Violations.


(a) No filing with or notice to, and no permit, authorization, consent or
approval of, any Governmental Authority is necessary for the execution and
delivery by Netsmart or Buyer of this Agreement or the consummation by Netsmart
or Buyer of the transactions contemplated hereby, except where the failure to
obtain such permits, authorizations, consents or approvals or to make such
filings or give such notice would not have a Buyer Material Adverse Effect.


31

--------------------------------------------------------------------------------


(b) Neither the execution, delivery and performance of this Agreement by
Netsmart or Buyer nor the consummation by Netsmart or Buyer of the transactions
contemplated hereby will (i) conflict with or result in any breach of any
provision of the Certificate of Incorporation or Bylaws of Netsmart or Buyer,
(ii) result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration or Lien) under any of the
terms conditions or provisions of any contract to which Netsmart or Buyer is a
party or by which Netsmart or Buyer or any of its properties or assets may be
bound or (iii) violate any Applicable Law binding on or applicable to Netsmart
or Buyer or any of its properties or assets except, in the case of (ii) or
(iii), for violations, breaches or defaults which would not have a Buyer
Material Adverse Effect.


(c) Neither the execution and delivery of the Promissory Note and the timely
performance of Netsmart’s obligations thereunder, nor the full and timely
performance of Netsmart’s and Buyer’s obligations with respect to the Earn-Out
Payments, results or will result in a violation or breach of or constitutes or
will constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, amendment, cancellation or
acceleration or Lien) under any of the terms conditions or provisions of any
material contract to which Netsmart or Buyer is a party or by which Netsmart or
Buyer or any of its properties or assets may be bound.
 
SECTION 4.4. Litigation. 


There are no Actions pending or, to Buyer's or Netsmart’s knowledge, threatened
that question the validity of this Agreement or the Bill of Sale and Assumption
Agreement or any action to be taken by Netsmart or Buyer in connection with this
Agreement or the Bill of Sale and Assumption Agreement or by their existence or
if adversely determined, have or would have a Buyer Material Adverse Effect.
 
SECTION 4.5. Brokers. 


Except for a consultant retained by Buyer, no broker, finder or investment
banker is entitled to any brokerage, finders or other fee or commission from
Netsmart or Buyer in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Buyer or any of its
Affiliates.
 
SECTION 4.6. Netsmart SEC Reports. 


Netsmart has filed with the Securities and Exchange Commission all forms,
reports and other documents (“SEC Reports”) required to be filed under the
Securities Exchange Act of 1934; all SEC Reports were prepared in accordance
with the requirements of that Act in all material respects; and none of the SEC
Reports at the time it was filed contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to made the statements therein, in the light of the
circumstances under which they were made, not misleading.




32

--------------------------------------------------------------------------------




ARTICLE 5
COVENANTS
 
SECTION 5.1. Additional Agreements; Best Efforts. 


Subject to the terms and conditions herein provided, each of the parties hereto
agrees to use its best efforts to take or cause to be taken all action and to do
or cause to be done all things reasonably necessary, proper or advisable under
Applicable Law to consummate and make effective the transactions contemplated by
this Agreement and the Bill of Sale and Assumption Agreement, including, without
limitation, contesting any legal proceeding challenging the transactions
contemplated hereby or thereby, and executing any additional instruments
necessary to consummate the transactions contemplated hereby and thereby,
including the execution of an additional Bill of Sale and Assumption Agreement
to the extent necessary to reflect any adjustment in the amount of Assumed
Liabilities in accordance with Section 2.3(e) hereof. If at any time after the
Closing Date any further action is reasonably necessary to carry out the
purposes of this Agreement or the Bill of Sale and Assumption Agreement the
proper officers and directors of each party hereto shall take all such necessary
action. After the Closing Date Buyer shall allow Parent access to the Continuing
Employees, at reasonable times and upon reasonable notice, to allow Parent to
collect information it requires to prepare and file any reports, returns or
other documents it is required to file under applicable law, including but not
limited to Tax Returns and reports filed with the Securities and Exchange
Commission.
 
SECTION 5.2. Public Announcements. 


The parties shall consult with each other before issuing any press releases or
otherwise making any public statements with respect to this Agreement or the
transactions contemplated hereby, and none of the parties shall issue any press
release or make any public statement prior to obtaining the other parties'
written approval, which approval shall not be unreasonably withheld, except that
no such approval shall be necessary to the extent disclosure may be required by
Applicable Law or any NASDAQ or AMEX rule applicable to the party required to
make such disclosure.
 
SECTION 5.3. Employee Benefits.


(a) Offer of Employment. The parties hereto intend that there shall be
continuity of employment with respect to the employees of the Business set forth
on Schedule 5.3(a). To that end, effective at the beginning of the Business Day
on the Closing Date, Buyer shall offer to employ the employees on Schedule
5.3(a) at a rate of base and commission compensation not less than that in
effect on the Closing Date, as disclosed in Schedule 5.3(a). Each individual who
accepts Buyer’s offer of employment and becomes an employee of Buyer on the
Closing Date shall thereafter be a continuing employee (a “Continuing
Employee”). Buyer shall employ the Continuing Employees in substantially the
same position held by them prior to the Closing and on terms and conditions that
are, to the extent consistent with Netsmart’s existing employment terms,
conditions and policies, comparable to those enjoyed by similarly-situated
Netsmart employees either prior to or after the Closing, whichever is more
favorable to the Continuing Employees (except that the first sentence of this
Section 5.3(a) shall control Buyer’s obligations concerning base and commission
compensation); and Buyer will recognize the service of the Continuing Employees
with Sellers for purposes of eligibility for all benefits, including but not
limited to vacation benefits. As of the Closing Date, Continuing Employees who
were covered under Seller’s 401(k) plan shall be eligible to participate in
Buyer’s 401(k) plan without regard to any service requirements thereunder.
Buyer’s 401(k) plan will recognize the service of the Continuing Employees with
Sellers for purposes of eligibility to participate, vesting and early retirement
eligibility under Buyer’s 401(k) plan.


33

--------------------------------------------------------------------------------


(b) Welfare Plans - Claims Incurred; Pre-Existing Conditions. As of the Closing
Date, the Buyer shall commence coverage of the Continuing Employees under any
life insurance and disability plans, programs and arrangements that Netsmart
then provides to its other employees on the same terms and conditions as are
made available to Netsmart’s employees generally. As of the day following the
Closing, Buyer or Netsmart shall commence coverage of Continuing Employees under
any medical, hospitalization and dental programs or arrangements that Netsmart
then provides to its other employees similarly situated, and, to the extent
permitted by such programs and consistent with Netsmart’s policies, waive, as
applicable, any preexisting condition, exclusion or limitation. Seller shall
retain all liability for claims incurred prior to the Closing Date under its
employee benefit plans and programs, including its medical, hospitalization and
dental plans. Buyer and Netsmart shall assume all liability for claims incurred
on or after the Closing Date under the employee benefit plans and programs
covering Continuing Employees, including medical, hospitalization and dental
plans. For purposes of this Section 5.3(b), a claim is deemed incurred when the
services that are the subject of the claim are performed; in the case of life
insurance, when the death occurs; in the case of long-term disability benefits,
when the disability occurs; and, in the case of a hospital stay, when the
employee first enters the hospital.


(c) On or before the thirtieth day after the Final EBIT-A Amount has been
determined under Section 2.9, Sellers shall pay to former QS employees, whether
or not such employees are Continuing Employees, the Incentive Payments, if any,
to which they are entitled.
 
SECTION 5.4. Expenses. 


Each of the parties shall bear its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby and in connection with all
obligations required to be performed by such party under this Agreement.
 
SECTION 5.5. Certain Other Covenants 
 
If, following the Closing, it is necessary that Buyer or Seller obtain
additional information relating to the Business prior to the Closing Date in
order to properly prepare documents or reports required to be filed with
Governmental Authorities or financial statements or other business purpose, and
such information is within the other party's possession, Buyer or Seller, as
applicable, will (at the requesting party's sole reasonable cost and expense)
furnish or cause its representatives to furnish such information to the other
party. Such information shall include, without limitation, the accounting and
tax records of Seller and all agreements between Seller and any Person relating
to the Business. 
 
SECTION 5.6. Earn-Out Payments.


(a) Calculation and Payment of Maintenance Earn-Out Payment.


34

--------------------------------------------------------------------------------


(i) On or before the thirtieth day following the preparation of audited
financial statements for the fiscal year ending December 31, 2007, but no later
than April 30, 2008, Buyer shall calculate and disclose in writing to Sellers
(A) the amount of Maintenance Revenue during the Maintenance Earn-Out Period and
(B) the amount of the earn-out payment payable to the Sellers in accordance with
Schedule 5.6(a) (the “Maintenance Earn-Out Payment”).


(ii) Buyer shall pay to Sellers the Maintenance Earn-Out Payment no later than
the fifth (5th) Business Day after the Earn-Out Statement shall become final
under Section 5.6(e) (the “Earn-Out Payment Date”). Sellers shall be entitled to
receive interest on such Earn-Out Payment from February 1, 2008 through the
Earn-Out Payment Date, at the Prime Rate, payable on the Earn-Out Payment Date.


(b) Calculation and Payment of Software Earn-Out Payments.


(i) On or before the thirtieth day following the preparation of audited
financial statements for the fiscal year ending December 31, 2007, but no later
than April 30, 2008, Buyer shall calculate and disclose in writing to Sellers
(A) the amount of Vital Records Contract Awards during the Software Earn-Out
Period and (B) the amount of the earn-out payment payable to Sellers in
accordance with Schedule 5.6(b)(i) (the “Vital Records Earn-Out Payment”).


(ii) On or before the thirtieth day following the preparation of audited
financial statements for the fiscal year ending December 31, 2007, but no later
than April 30, 2008, Buyer shall calculate and disclose in writing to Sellers
(A) the amount of Other Software Contract Awards during the Software Earn-Out
Period and (B) the amount of the earn-out payment payable to Sellers in
accordance with Schedule 5.6(b)(ii) (the “Other Software Earn-Out Payment”).


(iii) At Buyer’s option, the Vital Records Earn-Out Payment and the Other
Software Earn-Out Payment may be paid in (i) cash in immediately available funds
or (ii) if at the time of the Vital Records Earn-Out Payment and Other Software
Earn-Out Payment, the NTST Common Stock is listed for trading on a national
securities exchange or traded on the NASDAQ Stock Market, in NTST Common Stock
by delivering to Sellers duly and validly issued certificates representing a
number of shares of NTST Common Stock computed as follows: an amount equal to
(A) the amount of Vital Records Earn-Out Payment or Other Software Earn-Out
Payment that Buyer wishes to pay in NTST Common Stock divided by (B) the volume
weighted average trading price (as reported in writing by UBS Paine Webber to
each of Sellers and Buyer) of one share of NTST Common Stock traded on NASDAQ
for the four trading weeks ending on the 2nd trading day immediately before the
Earn-Out Payment Date.


(iv) In the event that Buyer elects to make any portion of the Vital Records
Earn-Out Payment or Other Software Earn-Out Payment in NTST Common Stock,
Netsmart hereby agrees that not later than the Earn-Out Payment Date it shall
file a registration statement, at its sole expense, with respect to such shares
of NTST Common Stock to allow Sellers to begin selling such shares of NTST
Common Stock in open-market and private transactions as soon as possible after
the Earn-Out Payment Date. Netsmart shall use its best efforts to cause such
registration statement to be declared effective as soon as possible after
filing, and shall maintain the effectiveness of such registration statement
until such time as all of such shares of NTST Common Stock have either been sold
pursuant to such registration statement or become available for sale within a
three-month period under Securities and Exchange Commission Rule 144.


35

--------------------------------------------------------------------------------


(v) Buyer shall pay to Sellers the Vital Records Earn-Out Payment and the Other
Software Earn-Out Payment no later than the fifth (5th) Business Day after the
Earn-Out Statement shall become final under Section 5.6(e) (the “Earn-Out
Payment Date”). Sellers shall be entitled to receive interest on such Earn-Out
Payment from February 1, 2008 through the Earn-Out Payment Date, at the Prime
Rate, payable on the Earn-Out Payment Date.


(c) Good Faith. All parties shall act in good faith with respect to the
covenants set forth in this Section 5.6. Buyer and Netsmart acknowledge that the
inclusion of the Earn-Out Payments is a principal term hereof and the
opportunity to achieve such Earn-Out Payments constitutes a material
consideration for Sellers’ willingness to enter this Agreement.


(d) Operation of Business. During the Software Earn-Out Period and the
Maintenance Earn-Out Period, neither Buyer nor Netsmart will take any action or
inaction with respect to the Business with the intent of increasing the
Liability Adjustment determined under Section 2.3, or of reducing the Earnings
Period Revenue Amount or the Earnings Period EBIT-A Amount determined under
Section 2.9, or of reducing the amount of any Earn-Out Payment determined under
this Section 5.6. In particular, without limiting the generality of the
preceding sentence, during the Software Earn-Out Period and the Maintenance
Earn-Out Period, Buyer shall:


(i) provide adequate resources to the Business to enable the Business to
capitalize on opportunities presented to it;


(ii) use best efforts to operate the Business in a manner consistent with QS’
past practice, including preserving intact the Business and maintaining the
Business’ relationships with customers and suppliers;


(iii) operate the Business as a stand-alone subsidiary of Netsmart;


(iv) maintain separate financial statements of the Business in accordance with
GAAP consistently applied with QS’ practices as of the Closing Date;


(v) not defer sales of the Business;


(vi) not materially reduce the overall size of the sales force of the Business;


(vii) through December 31, 2006 maintain the current commission plan structure,
including the Continuing Employees who are currently covered by that plan, then
thereafter maintain a commission plan structure sufficient to provide similar
incentives to the Continuing Employees; and


36

--------------------------------------------------------------------------------


(viii) not prevent the Business from competing with the other operations of
Netsmart and its Affiliates.


Notwithstanding the foregoing, the Sellers acknowledge and agree that Netsmart
shall have the right to review and approve all proposals and quotations to be
made by Buyer, in order to insure that Buyer continues to run the Business in a
profitable manner.


(d) Written Statements. Each disclosure of an Earn-Out Payment under Sections
5.6(b)(i) and 5.6(b)(ii) shall be accompanied by a written statement, signed by
the President and CFO of Buyer and the CFO of Netsmart, which details the manner
in which such Earn-Out Payment was calculated (each, an “Earn-Out Statement”).
Buyer shall afford to Sellers and their representatives reasonable access, on
reasonable notice, for a period of thirty (30) days after the date an Earn-Out
Statement is delivered to Sellers (the “Review Period”), to review the books and
records of the Business that were used to prepare the Earn-Out Statement, meet
with key employees of Buyer and the Business, and review any pertinent work
papers of Buyer’s or Netsmart’s independent auditors. Sellers shall have an
additional fifteen (15) days after the expiration of the Review Period to
furnish Buyer with a written notice (the “Dispute Notice”) setting forth those
items with which it disagrees and the reasons for each such disagreement. If
during the Review Period either of the Sellers notifies Buyer in writing that
Sellers accept the Earn-Out Statement, or if both Sellers fail to furnish the
Dispute Notice to Buyer within the fifteen-day period, the Earn-Out Statement
shall become final for all purposes. If one of the Sellers furnishes the Dispute
Notice to Buyer within the fifteen-day period, the parties shall use best
efforts to resolve any disagreements timely raised in the Dispute Notice, after
which resolution the Earn-Out Statement shall become final for all purposes.


(e) Earn-Out Period Information. During the Software Earn-Out Period and the
Maintenance Earn-Out Period, within 45 days after the end of each calendar
quarter, Buyer shall provide Sellers in writing with the following reports on
the progress of the Business during such quarter:


(i) Quarterly income or profit-and-loss information to the extent and in the
form maintained by Buyer and Netsmart for purposes of consolidating Netsmart’s
quarterly results;


(ii) Maintenance Revenue during such quarter (if during the Maintenance Earn-Out
Period);


(iii) Other Software Contract Awards made during such quarter;


(iv) Vital Records Contract Awards made during such quarter;


(v) Termination of Contracts with Identified Customers during such quarter; and


(vi) Any event during such quarter that has had a material and adverse impact on
the Business generally or an Earn-Out Payment specifically.
 
SECTION 5.7. Name Change of Seller.


37

--------------------------------------------------------------------------------


On the Closing Date, Sellers shall deliver to Buyer for filing with the
appropriate Governmental Authority such documents as may be required to amend
the certificate of incorporation, bylaws and other organizational documents of
QS to change the name of QS and exclude any reference therein to “QS
Technologies” alone or in combination with any other words or terms, or any
variation of such words or terms. On and after the Closing Date, QS shall cease
doing business under or utilizing as a trademark, trade name, or service mark,
any of the foregoing names.
 
SECTION 5.8. Business Confidentiality; Non-Disparagement. 


(a) Sellers acknowledges that they have had access to, and use of, Confidential
Information of the Business prior to the Closing. Sellers covenant that without
written authorization from Buyer, or except as contemplated herein with respect
to compliance with record-keeping and reporting requirements, they shall not at
any time hereafter, directly or indirectly, use for their own purpose or for the
benefit of any Person other than Buyer, any Confidential Information, or
disclose any Confidential Information to any Person. This covenant shall not
apply to any Confidential Information that is or becomes generally available to
the public or in the industry other than as a result of a disclosure directly or
indirectly by a Seller in violation of this Agreement or is or becomes available
to a Seller in a lawful manner and on a non-confidential basis from a source
other than Buyer.


(b) Nothing herein shall prevent any disclosure required by Applicable Law or
any Order of a Governmental Authority; provided, however, that Sellers shall
give the Buyer prompt notice of any request for such disclosure that it receives
and, at Buyer’s cost, shall provide reasonable cooperation to Buyer in
connection with Buyer’s efforts to obtain a protective order or other means of
preventing disclosure and otherwise protecting the confidentiality of the
Confidential Information.


(c) To the extent that the same may be appropriate, Buyer shall be entitled to
seek injunctive relief (without the necessity of posting a bond) from any court
of competent jurisdiction to restrain any threatened or further violation of the
covenant contained in this Section 5.8 in addition to any other rights or
remedies at law, in equity or under this Agreement to which the Buyer may be
entitled.
 
SECTION 5.9. Accounts Receivable.


(a) Buyer shall forward to Sellers any and all payments received by it in
respect of Receivables for goods delivered or services rendered prior to the
Closing Date, to the extent reflected on the Closing Balance Sheet. Buyer may,
but shall have no obligation to, assist Sellers in the collection of the
Receivables and agrees that Sellers shall be entitled to use all lawful methods
to collect the Receivables from the obligors thereof. Buyer agrees that it will
take no action, directly or through any other Person, that is intended to
induce, or has the reasonably-expected result of inducing, the obligors of such
Receivables not to make the requisite payments to QS.


(b) With respect to the unbilled receivables listed on Schedule 5.9(b), Buyer
shall (i) use its best efforts to complete the formal documentation of the
contracts related thereto as soon as possible, (ii) perform all such contracts
fully in accordance with their respective terms, (iii) invoice the customers
under those contracts as soon as possible consistent with prior QS practices,
(iv) use its best efforts to collect the amounts due under such invoices as soon
as possible, and (v) immediately deliver to Sellers any amounts received by
Buyer under those contracts, in the form received by Buyer.
 
38

--------------------------------------------------------------------------------


SECTION 5.10. Netsmart Obligations.  


(a) Notwithstanding anything else herein, in each instance in which Buyer is
obligated perform any obligation hereunder Netsmart agrees to cause Buyer so to
perform, and Netsmart unconditionally guarantees Buyer’s full and timely
performance of each of its obligations hereunder; and all written or other
communications from Netsmart to either Seller with respect to Buyer or the
Business shall be deemed to be communications from and on behalf of Buyer.


(b) QS has caused the issuance of a performance bond in connection with its
performance of its contract with the State of Nebraska, which performance bond
has been collateralized by a letter of credit of Parent’s bank and guaranteed by
QS and Parent. While such performance bond is in effect Netsmart shall take no
action or inaction with the intent, or that would have the
reasonably-foreseeable result, of extending the term of the performance bond;
and at such time as performance under such contract has been completed, Netsmart
shall cooperate with Sellers in connection with their efforts to have that
performance bond cancelled and released. To the extent either Seller suffers a
Loss solely due to Buyer’s failure fully to perform under such contract with the
State of Nebraska or under this Section 5.10(b), Sellers’ indemnification rights
under Section 8.4 shall not be subject to the Sellers’ Basket notwithstanding
anything to the contrary in Article 8.


ARTICLE 6
TAX MATTERS
 
SECTION 6.1. Taxes. 


Seller shall pay all transfer Taxes resulting from the transactions contemplated
by this Agreement.


SECTION 6.2. Cooperation. 


Buyer and Sellers shall reasonably cooperate, and shall cause their respective
Affiliates, officers, employees, agents, auditors and representatives reasonably
to cooperate, in preparing and filing all returns, reports and forms relating to
Taxes, including maintaining and making available to each other all records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all Taxable periods relating to Taxes. Each of Buyer and Sellers
recognizes that Buyer and Sellers may need access, from time to time, after the
Closing Date, to certain accounting and Tax records and information held by
Sellers or Buyer, respectively, to the extent such records and information
pertain to events occurring prior to the Closing Date; therefore, Sellers and
Buyer each agree, (a) to properly retain and maintain such records for a period
of six (6) years commencing as of the date hereof and (b) to allow the other
party and its agents and representatives, at times and dates mutually acceptable
to the parties, to inspect, review and make copies of such records as such party
or its representatives may deem necessary or appropriate from time to time, such
activities to be conducted during normal business hours and at the expense of
the requesting party. Each party agrees to maintain in accordance with Section
5.8 the confidentiality of all information of the other party disclosed pursuant
to this Section 6.2, except to the extent it is required to disclose the same
pursuant to Applicable Law or the directive of a Governmental Authority.
 
39

--------------------------------------------------------------------------------


SECTION 6.3. Allocation of Taxes. 


All personal property taxes and similar ad valorem obligations levied with
respect to the Transferred Assets for a taxable period that includes (but does
not end on) the Closing Date shall be apportioned between Sellers and Buyer as
of the Closing Date based on the number of days of such taxable period included
in the period on and prior to the Closing Date (“Pre-Closing Tax Period”) and
the number of days of such taxable period included in the period commencing
after the Closing Date (the “Post-Closing Tax Period”). Sellers shall be liable
for the proportionate amount of such Taxes that is attributable to the
Pre-Closing Tax Period, and Buyer shall be liable for the proportionate amount
of such Taxes that is attributable to the Post-Closing Tax Period. Within a
reasonable period after the Closing, Sellers and Buyer shall present a statement
to the other setting forth the amount of reimbursement to which each is entitled
under this Section 6.3, together with such supporting evidence as is reasonably
necessary to calculate the proration amount. The proration amount shall be paid
by the party owing it to the other within ten (10) days after delivery of such
statement. Thereafter, Sellers shall notify Buyer upon receipt of any bill for
personal property taxes relating to the Transferred Assets, part or all of which
are attributable to the Post-Closing Tax Period, and shall promptly deliver such
bill to Buyer, and Buyer shall pay the same to the appropriate taxing authority;
provided, however, that if such bill covers any part of the Pre-Closing Tax
Period, Sellers shall also remit to Buyer prior to the due date of assessment
payment for the proportionate amount of such bill that is attributable to the
Pre-Closing Tax Period. In the event that Sellers or Buyer shall thereafter make
a payment for which it is entitled to reimbursement under this Section 6.3, the
other party shall make such reimbursement promptly, but in no event later than
thirty (30) days after the presentation of a statement setting forth the amount
of reimbursement to which the presenting party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement. Any payment required under this Section 6.3 and not made within
ten (10) days after delivery of the statement shall bear interest at the rate
per annum determined, from time to time, under the provisions of
Section 6621(a)(2) of the Code for each day until paid.

 
ARTICLE 7
NON-COMPETITION; NON-SOLICITATION
 
SECTION 7.1. Non-Competition. 


Commencing on the Closing Date and continuing until the third anniversary of the
Closing Date, Sellers shall not, and shall cause each of their Affiliates not
to, directly or indirectly, manufacture, sell, provide or offer to sell any
Products or services set forth on Schedule A which the Business currently
manufactures, sells, licenses or provides or is in the process of developing or
has manufactured, sold, licensed or provided during the three (3) year period
immediately preceding the Closing (any such activity, a “Competitive Business”);
provided, however, Buyer and Netsmart acknowledge that Parent, either directly
or through Affiliates, regularly makes loans to, invests in and manages other
businesses, and nothing herein shall prohibit Parent or any of its Affiliates
from engaging in such activities with respect to any business that is not
primarily engaged in selling public health software products; provided, further,
that in the event any such business is engaged in selling public health software
products to any extent, such investment shall be a passive investment.
 
40

--------------------------------------------------------------------------------


SECTION 7.2. Non-Solicitation.


(a) From and after the Closing Date, Sellers shall not, and shall cause each of
their Subsidiaries not to, directly or indirectly, on its account or for any
other Person, interfere with the employment by Buyer of any of the Continuing
Employees while such Continuing Employee is under contract with Buyer; provided,
however, that if the Buyer shall terminate the employment of a Continuing
Employee, or if the Continuing Employee shall quit such employment, and Sellers
have not interfered with such employment in violation of this Section 7.2(a),
Seller and its Subsidiary shall be entitled to solicit for hire, and/or hire
such employee three months following such termination.


(b) Subject to Sellers’ rights under Section 5.9, commencing on the Closing Date
Sellers shall not, and shall cause each of their Subsidiaries not to,
intentionally interfere with the relationship the Buyer has with any of the
suppliers and customers of the Business.
 
SECTION 7.3. Injunctive Relief.


(a) Sellers and Buyer each acknowledge that the covenants contained in this
Article 7 were a material and necessary inducement for Buyer to agree to the
transactions contemplated herein and that a violation of any of the covenants
contained therein could cause irreparable and continuing harm for which Buyer
has no adequate remedy at law. Accordingly, as and to the extent the same may be
appropriate, the Buyer shall be entitled to seek injunctive or other equitable
relief from any court of competent jurisdiction to restrain any threatened or
further violation of such covenants, such injunctive relief to be cumulative and
in addition to any other rights or remedies to which Buyer may be entitled.
Seller waives posting by Buyer of any bond necessary to secure such injunction
or other equitable relief.
 
SECTION 7.4. Severability.


If any provision contained in this Article 7 is for any reason held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of such Section or
Article, but such Section and Article will be construed as if such invalid,
illegal or unenforceable provision had never been contained therein. It is the
intention of the parties that if any of the restrictions or covenants contained
herein is held to cover a geographical area or to be for a length of time which
is not permitted by Applicable Law, or is construed to be too broad or to any
extent invalid, such provision will not be deemed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
Applicable Law, a court of competent jurisdiction will be entitled to construe
and interpret or reform this Article 7 to provide for a covenant having the
maximum enforceable geographical area, time period and other provisions (not
greater than those contained herein) as will be valid and enforceable under such
Applicable Law.
 
41

--------------------------------------------------------------------------------


ARTICLE 8
SURVIVAL OF REPRESENTATIONS & WARRANTIES;INDEMNIFICATION
 
SECTION 8.1. Survival of Representations and Warranties. 


Except as expressly provided in this Agreement, all representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall not terminate, but shall survive the
Closing and continue in effect until two (2) years following the Closing Date;
provided, however, that representations and warranties under Section 3.13 (as to
title) shall remain in effect without limitation, and under Section 3.9
(Intellectual Property) and Section 3.22 (Environmental Compliance) shall remain
in effect until three (3) years following the Closing Date and Section 3.23
(Taxes) shall remain in effect until six (6) years following the Closing Date;
and further provided, that any such representation or warranty as to which a
claim shall have been asserted during such survival period shall continue in
effect until such time as such claim shall have been resolved or settled.


SECTION 8.2. Survival of Covenants and Agreements. 


Except as expressly provided in this Agreement, all covenants and agreements
made hereunder or pursuant hereto or in connection with the transactions
contemplated hereby shall not terminate but shall survive the Closing.


SECTION 8.3. Indemnification by Sellers. 


Sellers shall indemnify and hold harmless Buyer and its Affiliates and their
respective officers, directors, successors and assigns (the “Buyer Indemnified
Parties”) from and against any Liabilities, Damages, Actions, Orders and costs
and expenses, including reasonable attorney’s and expert fees (any one such item
being herein called a “Loss” and all such items being herein collectively called
“Losses”), which are caused by or arise out of:


(a) any breach or default in the performance by Sellers of any covenant or
agreement of Sellers contained herein or in any agreement delivered pursuant
hereto at the Closing;


(b) any breach of warranty or representation made by Sellers contained in
Article 3 of this Agreement or in any certificate delivered pursuant hereto at
the Closing;


(c) any Excluded Liabilities; or


(d) enforcement of this Section 8.3.


Indemnification by Sellers shall be realized in the following manner and order
of priority: (A) by the Buyer withholding any amounts owing to Seller under the
Promissory Note, in the manner provided in Section 9.12; (B) by the Buyer
withholding all or a portion, as required, of the Earn-Out Payments; (C) by the
Buyer withholding any other amounts owing to Seller hereunder; and (D) by
Seller’s delivery of cash to Buyer to the extent that Buyer is not fully
indemnified by the recourse afforded it under (A) through (C) above.
 
SECTION 8.4. Indemnification by Buyer. 


42

--------------------------------------------------------------------------------


Buyer and Netsmart shall indemnify and hold harmless Sellers and their
Affiliates and their respective officers, directors, successors and assigns
(“Seller Indemnified Parties”) from and against any Losses which are caused by
or arise out of:


(a) any breach or default in the performance by Buyer of any covenant or
agreement contained herein or in any certificate delivered pursuant hereto or
thereto or at the Closing;


(b) any breach of warranty or representation made by Buyer contained in Article
4 or in any certificate delivered pursuant hereto at the Closing;


(c) the Assumed Liabilities;


(d) Buyer’s conduct of the Business or the operation and use of the Transferred
Assets, in each case from and after the Closing; or


(e) enforcement of this Section 8.4.
 
SECTION 8.5. Thresholds and Limits on Indemnification.
 
(a) Threshold Liability of Sellers. Sellers shall not have any obligation to
indemnify Buyer or its Affiliates under Section 8.3 until the aggregate Losses
suffered by Buyer and its Affiliates for which indemnification would otherwise
be due under Section 8.3 exceed Thirty-Five Thousand Dollars ($35,000) (the
“Buyer’s Basket”), after which the Buyer shall be entitled to recover all of its
Losses, including the amount of the Buyer’s Basket.
 
(b) Threshold Liability of Buyer. Buyer shall not have any obligation to
indemnify Sellers or their Affiliates under Section 8.4 until the aggregate
Losses suffered by Sellers and its Affiliates for which indemnification would
otherwise be due under Section 8.4 exceed Thirty-Five Thousand Dollars ($35,000)
(the “Sellers’ Basket”), after which the Seller shall be entitled to recover all
of its Losses, including the amount of the Sellers’ Basket; provided, however,
to the extent either Seller suffers a Loss due to Netsmart’s failure to fully
and timely perform the Promissory Note, or due to Netsmart’s or Buyer’s failure
to fully and timely perform its respective obligations with respect to the
Earn-Out Payments, Sellers’ indemnification rights under Section 8.4 shall not
be subject to the Sellers’ Basket.
 
(c) Maximum Liability of Seller. Sellers shall not be obligated to indemnify
Buyer and its Affiliates for any Losses in an aggregate amount that exceeds the
amount of the Total Purchase Price actually received by Sellers; provided,
however, Sellers shall not be deemed to have received any Assumed Liabilities to
the extent Buyer’s performance thereof either (i) does not require any cash
payment by Buyer, or (ii) requires the payment of costs and expenses that are
offset by related Revenue.
 
(d) Maximum Liability of Buyer. Buyer shall not be obligated to indemnify Seller
and its Affiliates for any Losses in an aggregate amount that exceeds the amount
of the Total Purchase Price actually received by Sellers; provided, however,
Sellers shall not be deemed to have received any Assumed Liabilities to the
extent Buyer’s performance thereof either (i) does not require any cash payment
by Buyer, or (ii) requires the payment of costs and expenses that are offset by
related Revenue.
 
43

--------------------------------------------------------------------------------


SECTION 8.6. Procedure; Notice of Claims. 


(a) Upon the occurrence of any event that any of the Buyer Indemnified Parties
or Seller Indemnified Parties (each, an “Indemnified Party”) asserts to be the
basis for a claim for indemnification against Sellers or Buyer (as applicable,
the “Indemnifying Party”) under this Article 8 (a “Claim”), then the Indemnified
Party shall give notice (a “Claim Notice”) to the Indemnifying Party thereof in
writing, which Claim Notice shall set forth (i) a particular description of the
event or condition that is the basis for the Claim; and (ii) the amount
reasonably necessary to satisfy such Claim; provided, however, that where the
claim involves a Third Party Claim (as hereinafter defined), the Indemnified
Party shall promptly notify the Indemnifying Party thereof and provided further
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party in such case shall relieve the Indemnifying Party from any obligation
under this Agreement except to the extent the Indemnifying Party is actually
prejudiced thereby.


(b) If the Claim involves the claim of any third person (a “Third-Party Claim”),
the Indemnifying Party shall have the right to assume and control the defense of
the Third-Party Claim with counsel of its own choice reasonably satisfactory to
the Indemnified Party, so long as the Indemnifying Party notifies the
Indemnified Party of such defense in writing within thirty (30) days after the
Indemnified Party has given notice of the Third-Party Claim and the Indemnifying
Party conducts the defense of the Third-Party Claim actively and diligently;
provided, however, that the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third-Party
Claim.


(c) In the case that the Indemnifying Party has assumed and is conducting the
defense of the Third-Party Claim in accordance with Section 8.6(b): (i) the
Indemnifying Party shall not consent to the entry of any judgment or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld, delayed or
conditioned), unless the judgment or proposed settlement involves only the
payment of money damages by the Indemnifying Party and does not impose an
injunction or other equitable relief upon the Indemnified Party, and (ii) the
Indemnified Party shall not consent to the entry of any judgment or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld, delayed or
conditioned).


(d) In the event the Indemnifying Party does not assume and conduct the defense
of the Third-Party Claim in accordance with Section 8.6(b), the Indemnified
Party may defend against, and consent to the entry of any judgment or enter into
any settlement with respect to, the Third-Party Claim in any manner it
reasonably may deem appropriate (and the Indemnified Party need not consult with
or obtain any consent from the Indemnifying Party in connection therewith).


(e) Whenever the Indemnified Party shall have given a Claim Notice to the
Indemnifying Party that does not involve a Third-Party Claim and if the
Indemnifying Party disputes such Claim, the Indemnified Party and the
Indemnifying Party shall first attempt to resolve the Claim through a good faith
discussion of the Claim for a period of thirty (30) days (the “Negotiation
Period”). If such discussion does not result in a resolution acceptable to
either the Indemnified Party or the Indemnifying Party, then at the end of the
Negotiation Period either party may resort to any remedies available in law or
in equity in a court of competent jurisdiction, subject to any other terms of
this Agreement concerning a party’s pursuit of such remedies.
 
44

--------------------------------------------------------------------------------


SECTION 8.7. Remedies. 


Except as otherwise specifically provided in this Agreement, the sole and
exclusive remedy of the parties hereunder shall be restricted to the
indemnification rights set forth in this Article 8; provided, however, that no
party hereto shall be deemed to have waived any rights, claims, causes of action
or remedies if and to the extent such rights, claims, causes of action or
remedies may not be waived under Applicable Law, or in the event of actual
fraud.
 
SECTION 8.8. Certain Limitations.


(a) Notwithstanding any other provision in this Agreement to the contrary, the
parties to this Agreement shall only be liable to indemnify each other for
compensatory damages, and, accordingly, in the absence of actual fraud, neither
party shall be entitled to recover from the other special, indirect, punitive or
consequential damages pursuant to this Article 8 unless, and then only to the
extent that, the same are components of a Third Party Claim for which an
Indemnified Party is seeking indemnification hereunder.


(b) The amount of any Losses recoverable by way of indemnification pursuant to
Article 8 shall be calculated net of any indemnification or contribution
actually received from any third Person.


(c) It is agreed that for the purpose of making a claim for indemnification, the
expiration of any one survival period, as set forth in Section 8.1, of certain
representations and warranties shall not affect the ability to make any claim
for indemnification hereunder under any other representations and warranties
still surviving; provided, however, that no party shall be entitled to make a
claim for indemnification more than once on account of the same facts or
circumstances.




ARTICLE 9
MISCELLANEOUS
 
SECTION 9.1. Entire Agreement; Assignment; Amendments and Waivers. 


(a) This Agreement (including the Seller Disclosure Schedules), the Exhibits and
the Bill of Sale and Assumption Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersede all other prior agreements and understandings both written and
oral between the parties with respect to the subject matter hereof and thereof.
No representation, warranty, promise, inducement or statement of intention has
been made by any party that is not embodied in this Agreement or such other
documents, and none of the parties shall be bound by, or be liable for, any
alleged representation, warranty, promise, inducement or statement of intention
not embodied herein or therein.


(b) This Agreement may not be assigned by operation of law or otherwise without
the written consent of the other party; provided, however, that Buyer may assign
all of its rights and obligations under this Agreement to any Affiliate, but
such assignment will not relieve Buyer or Netsmart of any of its covenants or
obligations set forth in this Agreement.


45

--------------------------------------------------------------------------------


(c) This Agreement may not be amended or modified, and any of the terms,
covenants, representations, warranties, or conditions hereof may not be waived,
except by a written instrument executed by all of the parties hereto, or in the
case of a waiver, by the party waiving compliance. Any waiver by any party of
any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be nor construed as a further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement.
 
SECTION 9.2. Validity. 


If any provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable, then the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected thereby and, to such end, the provisions of
this Agreement are agreed to be severable.
 
SECTION 9.3. Notices.


All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to each other party as follows:



if to Buyer:
Netsmart Technologies, Inc.
3500 Sunrise Highway
Great River, New York 11739
Telecopier:
Attention: James Conway, CEO

 



with a copy to:
Kramer, Coleman, Wactlar & Lieberman, P.C.
100 Jericho Quadrangle
Jericho, New York 11753
Telecopier: (516) 822-4824
Attention: Nancy D. Lieberman, Esq.

 



if to Sellers: 
QS Technologies, Inc.
c/o Intelligent Systems Corporation
4355 Shackleford Rd.
Norcross, GA 30093
Telecopier: (770) 381-2808
Attention: CEO

     

   
Intelligent Systems Corporation
4355 Shackleford Rd.
Norcross, GA 30093
Telecopier: (770) 381-2808
Attention: CEO



46

--------------------------------------------------------------------------------




 

  with a copy to: Sutherland Asbill & Brennan LLP

   
999 Peachtree Street NE

   
Atlanta, GA 30309

   
Telecopier: (404) 853-8806

    Attention: Phil Moïse 

 


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 
SECTION 9.4. Governing Law, Forum Selection, Jurisdiction. 


This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Georgia.
 
SECTION 9.5. WAIVER OF JURY TRIAL. 


TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF
THE PARTIES HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN RESPECT OF
ANY ISSUE OR ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR ANY RELATED
AGREEMENT OR THE SUBJECT MATTER HEREOF, OR THEREOF OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 9.5 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
SECTION 9.6. Descriptive Headings. 


The descriptive headings herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement.


SECTION 9.7. Parties in Interest. 


This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and its successors and permitted assigns and nothing in this
Agreement express or implied is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.
 
SECTION 9.8. Specific Performance. 


The parties hereby acknowledge and agree that the failure of any party to
perform its agreements and covenants hereunder, including its failure to take
all actions as are necessary on its part to the consummation of the transactions
contemplated hereby, will cause irreparable injury to the other parties, for
which damages, even if available, will not be an adequate remedy. Accordingly,
each party hereby consents to the issuance of injunctive relief by any court of
competent jurisdiction to compel performance of such party's obligations and to
the granting by any court of the remedy of specific performance of its
obligations hereunder (without the requirement of posting a bond).
 
47

--------------------------------------------------------------------------------


SECTION 9.9. Disclosure Generally. 


Information contained in this Agreement or disclosed in any Schedule shall not
be deemed to be included in any other Schedule except to the extent that such
disclosure is specifically referenced or identified or otherwise reasonably
applicable to such other Schedule.
 
SECTION 9.10. Counterparts 


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall constitute one and the same
agreement.
 
SECTION 9.11. Attorney’s Fees.


If any party hereto initiates any legal action arising out of or in connection
with this Agreement or the Bill of Sale and Assumption Agreement, the prevailing
party shall be entitled to recover from the other party all reasonable
attorneys’ fees, expert witness fees and expenses incurred by the prevailing
party in connection therewith.
 
SECTION 9.12. Set-Off or Withholding From Promissory Note.


If Buyer becomes entitled to a set-off against the Promissory Note under Section
2.3 or Section 2.9(d), or becomes entitled to withhold any amount from the
Promissory Note under Section 8.3, the original principal amount of the
Promissory Note shall be reduced by the amount to be set-off or withheld, the
monthly installments shall be recalculated based on the reduced principal
amount, and all monthly payments of principal and interest previously received
by Parent under the Promissory Note shall be applied to such recalculated
monthly installments in the order in which they become due.


[signature page follows]
 
48

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.
 



        QS TECHNOLOGIES, INC.  
   
   
    By:   /s/Kevin W. Davidson  

--------------------------------------------------------------------------------

Name: Kevin W. Davidson   Title: President


        INTELLGENT SYSTEMS CORPORATION  
   
   
    By:   /s/J. Leland Strange  

--------------------------------------------------------------------------------

Name: J. Leland Strange   Title: Chief Executive Officer


        NETSMART TECHNOLOGIES, INC.  
   
   
    By:   /s/Anthony F. Grisanti  

--------------------------------------------------------------------------------

Name: Anthony F. Grisanti   Title: Chief Financial Officer


        NETSMART PUBLIC HEALTH, INC.  
   
   
    By:   /s/Anthony F. Grisanti  

--------------------------------------------------------------------------------

Name: Anthony F. Grisanti   Title: Secretary and Treasurer

 
49

--------------------------------------------------------------------------------


Exhibit A
 
PROMISSORY NOTE
 

$1,435,000 
As of July 31, 2006

         


FOR VALUE RECEIVED, the undersigned, NETSMART TECHNOLOGIES, INC. (the “Company”)
promises to pay to the order of INTELLIGENT SYSTEMS CORPORATION, its successors,
endorsees and assigns (“Payee”), in lawful money of the United States, at 4355
Shackleford Road, Norcross, Georgia 30093, or such other place as Payee may from
time to time designate, the principal sum of ONE MILLION FOUR HUNDRED
THIRTY-FIVE THOUSAND ($1,435,000) DOLLARS, which principal amount shall bear
interest at the rate of eight and one-quarter percent (8.25%)and be fully
amortized in equal monthly installments over a 36-month period.


The Company shall make payments of $45,133.37 in the aggregate, consisting of
such portion of the principal sum and accrued interest thereon as is set forth
in the attached amortization schedule. Each such payment of principal and
accrued interest shall be paid on the first business day of each month,
commencing September 1, 2006, or if such day is not a business day, on the next
succeeding business day. For the purposes of this Note, “business day” shall
mean a day other than a Saturday, Sunday or other day on which commercial banks
in New York, New York are closed due to a federal holiday.


The holder of this Note shall have the right to declare the entire unpaid
balance of this Note immediately due and payable in the event


(a) the Company fails to make any payment of principal and interest due
hereunder within ten (10) business days of its due date; or


(b) the Company makes a general assignment for the benefit of creditors or
commences any proceeding under any bankruptcy reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction, or any such proceeding is commenced against the Company and such
proceeding is not dismissed within sixty (60) days.


In the event this Note shall at any time after maturity or default be placed
with an attorney for collection, the Company agrees to pay, in addition to the
entire remaining principal balance and accrued interest, (i) interest on such
amounts at the rate of 11% per annum and (ii) all costs of collection, including
reasonable attorneys’ fees. This Note is subject to prepayment in whole or in
part without premium or penalty.


The Company hereby waives presentment, demand, notice of payment, protest and
notice of protest.


 



        NETSMART TECHNOLOGIES, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Anthony F. Grisanti   Chief Financial Officer

 
 

--------------------------------------------------------------------------------


Exhibit A
 
Amortization Schedule


8/1/2006
 
 
 
 
Asset Purchase Agmt. Loan
Start of Period
Annual Interest Rate
Scheduled Balance
Actual Balance
Scheduled Payment
Interest Portion
Principal Portion

 
09/06
8.25%
1,435,000.00
1,435,000.00
(45,133.37)
(9,865.63)
(35,267.74)
10/06
8.25%
1,399,732.26
1,399,732.26
(45,133.37)
(9,623.16)
(35,510.21)
11/06
8.25%
1,364,222.05
1,364,222.05
(45,133.37)
(9,379.03)
(35,754.34)
12/06
8.25%
1,328,467.71
1,328,467.71
(45,133.37)
(9,133.22)
(36,000.15)
01/07
8.25%
1,292,467.56
1,292,467.56
(45,133.37)
(8,885.71)
(36,247.65)
02/07
8.25%
1,256,219.91
1,256,219.91
(45,133.37)
(8,636.51)
(36,496.85)
03/07
8.25%
1,219,723.05
1,219,723.05
(45,133.37)
(8,385.60)
(36,747.77)
04/07
8.25%
1,182,975.28
1,182,975.28
(45,133.37)
(8,132.96)
(37,000.41)
05/07
8.25%
1,145,974.87
1,145,974.87
(45,133.37)
(7,878.58)
(37,254.79)
06/07
8.25%
1,108,720.08
1,108,720.08
(45,133.37)
(7,622.45)
(37,510.92)
07/07
8.25%
1,071,209.17
1,071,209.17
(45,133.37)
(7,364.56)
(37,768.80)
08/07
8.25%
1,033,440.36
1,033,440.36
(45,133.37)
(7,104.90)
(38,028.46)
09/07
8.25%
995,411.90
995,411.90
(45,133.37)
(6,843.46)
(38,289.91)
10/07
8.25%
957,121.99
957,121.99
(45,133.37)
(6,580.21)
(38,553.15)
11/07
8.25%
918,568.83
918,568.84
(45,133.37)
(6,315.16)
(38,818.21)
12/07
8.25%
879,750.63
879,750.63
(45,133.37)
(6,048.29)
(39,085.08)
01/08
8.25%
840,665.55
840,665.55
(45,133.37)
(5,779.58)
(39,353.79)
02/08
8.25%
801,311.76
801,311.76
(45,133.37)
(5,509.02)
(39,624.35)
03/08
8.25%
761,687.41
761,687.41
(45,133.37)
(5,236.60)
(39,896.77)
04/08
8.25%
721,790.64
721,790.64
(45,133.37)
(4,962.31)
(40,171.06)
05/08
8.25%
681,619.59
681,619.59
(45,133.37)
(4,686.13)
(40,447.23)
06/08
8.25%
641,172.35
641,172.36
(45,133.37)
(4,408.06)
(40,725.31)
07/08
8.25%
600,447.05
600,447.05
(45,133.37)
(4,128.07)
(41,005.29)
08/08
8.25%
559,441.75
559,441.76
(45,133.37)
(3,846.16)
(41,287.20)
09/08
8.25%
518,154.55
518,154.55
(45,133.37)
(3,562.31)
(41,571.05)
10/08
8.25%
476,583.50
476,583.50
(45,133.37)
(3,276.51)
(41,856.86)
11/08
8.25%
434,726.64
434,726.64
(45,133.37)
(2,988.75)
(42,144.62)
12/08
8.25%
392,582.02
392,582.02
(45,133.37)
(2,699.00)
(42,434.37)
01/09
8.25%
350,147.65
350,147.66
(45,133.37)
(2,407.27)
(42,726.10)
02/09
8.25%
307,421.55
307,421.55
(45,133.37)
(2,113.52)
(43,019.84)
03/09
8.25%
264,401.71
264,401.71
(45,133.37)
(1,817.76)
(43,315.60)
04/09
8.25%
221,086.10
221,086.11
(45,133.37)
(1,519.97)
(43,613.40)
05/09
8.25%
177,472.70
177,472.71
(45,133.37)
(1,220.12)
(43,913.24)
06/09
8.25%
133,559.46
133,559.47
(45,133.37)
(918.22)
(44,215.15)
07/09
8.25%
89,344.32
89,344.32
(45,133.37)
(614.24)
(44,519.12)
08/09
8.25%
44,825.19
44,825.20
(45,133.37)
(308.17)
(44,825.20)




--------------------------------------------------------------------------------

